Exhibit 10.3

TRANSITION SERVICES AGREEMENT

BETWEEN

CONAGRA FOODS, INC.

AND

LAMB WESTON HOLDINGS, INC.

Dated November 8, 2016



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT dated November 8, 2016 (this “Agreement”), is
between ConAgra Foods, Inc., a Delaware corporation (“ConAgra”), and Lamb Weston
Holdings, Inc., a Delaware corporation (“Lamb Weston”). ConAgra and Lamb Weston
are sometimes referred to herein individually as a “Party”, and collectively as
the “Parties”.

RECITALS

A. Lamb Weston and ConAgra are Parties to that certain Separation and
Distribution Agreement dated as of even date herewith (the “Separation
Agreement”).

B. Pursuant to the Separation Agreement, the Parties agreed to separate ConAgra
into two companies (1) Lamb Weston which will own and conduct, directly and
indirectly, the LW Business; and (2) ConAgra, which will continue to own and
conduct, directly and indirectly, the Retained Business (the “Separation”).

C. In connection with the transactions contemplated by the Separation Agreement
and in order to ensure a smooth transition following the Separation, each Party
desires that the other Party provide, or cause its Affiliates or contractors to
provide, certain transition services.

D. It is the intent of the Parties that the Services be provided at cost, and
therefore, the Fees set forth on Annex B were calculated to reflect costs.

In consideration of the forgoing and the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless otherwise defined herein, each capitalized term
will have the meaning specified for such term in the Separation Agreement. As
used in this Agreement:

“Additional Service” has the meaning set forth in Section 2.2.

“Agreement” has the meaning set forth in the Preamble.

“Authorized Representative” means, for each Party, any of the individuals listed
on Annex A under the name of such Party.

“Availed Party” has the meaning set forth in Section 5.2(a).

“ConAgra” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Eligible Services” has the meaning set forth in Section 6.2(a).

“Extendable Service” has the meaning set forth in Section 6.1(b).

“Fees” means the fees for a particular Service as set forth on Annex B.

“Force Majeure Events” has the meaning set forth in Section 3.5(b).

“Invoice” has the meaning set forth in Section 4.3(a).

“Lamb Weston” has the meaning set forth in the Preamble.

“Objection Notice” has the meaning set forth in Section 4.4.

“Partial Termination” has the meaning set forth in the Section 6.2(a).

“Party” has the meaning set forth in the Preamble.

“Payment Due Date” has the meaning set forth in Section 4.3(b).

“Safety and Security Policies” has the meaning set forth in Section 5.2(a).

“Separation” has the meaning set forth in the Recitals.

“Separation Agreement” has the meaning set forth in the Recitals.

“Service Provider” means ConAgra or any of its Subsidiaries providing a Service
hereunder.

“Service Recipient” means Lamb Weston or any of its Subsidiaries receiving a
Service hereunder.

“Service Recipient Data” means all of the data and information owned and
provided solely by the Service Recipient, or created by the Service Provider
solely on behalf, or for the benefit, of the Service Recipient (including any
such data and information created by the Service Provider or the Service
Recipient using the Service Provider’s computer systems or software) in relation
to the provision of the Services.

“Service Term” means the term for a particular Service as set forth on Annex B.

“Services” means the Services generally described on Annex B and any other
Service provided by ConAgra or any of its Subsidiaries pursuant to this
Agreement.

“Systems” has the meaning set forth in Section 5.2(a).

“Term” has the meaning set forth in Section 6.1(a).

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

PERFORMANCE AND SERVICES

Section 2.1 General.

(a) During the Term, and subject to the terms and conditions of this Agreement,
ConAgra will provide, or cause to be provided, the Services to Lamb Weston and
its Subsidiaries. The applicable Fee for each Service will be the specified Fee
for such Service set forth on Annex B, and the applicable Service Term for each
Service will be the specified Service Term for such Service set forth on Annex
B. Notwithstanding anything to the contrary contained herein or on any Annex,
ConAgra will have no obligation under this Agreement to: (i) operate the LW
Business or any portion thereof (it being acknowledged and agreed by ConAgra and
Lamb Weston that providing the Services will not be deemed to be operating the
LW Business or any portion thereof); (ii) advance funds or extend credit to Lamb
Weston; (iii) hire new employees for the purpose of providing the Services;
(iv) provide Services to any Person other than members of the LW Group; or
(v) implement systems, processes, technologies, plans or initiatives developed,
acquired or utilized by ConAgra whether before or after the Distribution Date.

(b) Notwithstanding anything to the contrary in this Agreement, neither ConAgra
nor Lamb Weston (nor any of their respective Subsidiaries) will be required to
perform Services hereunder or take any actions relating thereto that conflict
with or violate any applicable Law, contract, license, sublicense,
authorization, certification or permit.

Section 2.2 Additional Services. If Lamb Weston reasonably determines that
additional transition services (not listed on Annex B) of the type previously
provided by the ConAgra Group to the LW Business are necessary to conduct the LW
Business, and Lamb Weston or its Subsidiaries are not able to provide such
services to the LW Business or such services are not commercially available from
third party providers, then Lamb Weston may provide written notice thereof to
ConAgra. Upon receipt of such notice by ConAgra, if ConAgra is willing, in its
sole discretion, to provide such additional service during the Term, the Parties
will negotiate in good faith an amendment to Annex B setting forth the
additional service (each such service an “Additional Service”), the terms and
conditions for the provision of such Additional Service and the Fees payable by
Lamb Weston for such Additional Service, such Fees to be determined on an
arm’s-length basis with the intent that they reflect costs.

Section 2.3 Service Requests. Any requests by a Party to the other Party
regarding the Services or any modification or alteration to the provision of the
Services must be made by an Authorized Representative (it being understood that
the receiving Party will not be obligated to agree to any modification or
alteration requested thereby). Notwithstanding anything to the contrary
hereunder, each Party may avail itself of the remedies set forth in Section 6.3
without fulfilling the notice requirements of this Section 2.3.

 

-3-



--------------------------------------------------------------------------------

Section 2.4 Access. Subject to Section 5.2, Lamb Weston, at the reasonable
request of ConAgra, will make available on a timely basis to ConAgra all
information reasonably requested by ConAgra to enable it to provide the
Services. Lamb Weston will give ConAgra and its Affiliates, employees, agents
and representatives, as reasonably requested by ConAgra, reasonable access,
during regular business hours and at such other times as are reasonably
required, to the premises of the LW Business for the purposes of providing the
Services.

ARTICLE III

SERVICE QUALITY; INDEPENDENT CONTRACTOR

Section 3.1 Service Quality.

(a) The Service Provider will perform the Services in a manner and quality that
is substantially consistent with the Party’s past practice (including as to
quantity) in performing the Services for the LW Business, and in any event in
compliance with any terms or service levels set forth on the applicable Annex.
The Service Recipient will use the Services in substantially the same manner and
on substantially the same scale as they were used by such Party and its
Affiliates in the past practice of the LW Business, prior to the Distribution
Date.

(b) Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be provided (in
accordance with this Agreement and the Annexes hereto) to the LW Business by
third parties designated by the Service Provider. To the extent so provided, the
Party responsible for providing such Services will use Commercially Reasonable
Efforts to (i) cause such third parties to provide such Services under this
Agreement and/or (ii) enable the Party seeking the benefit of such Services and
its Subsidiaries to avail itself of such Services; provided, however, that if
any such third party is unable or unwilling to provide any such Services, the
Parties agree to use their Commercially Reasonable Efforts to determine the
manner, if any, in which such Services can best be provided (it being
acknowledged and agreed that any costs or expenses to be incurred in connection
with obtaining a third party to provide any such Services will be paid by the
Party to which such Services are provided; provided that the Service Provider
will use Commercially Reasonable Efforts to communicate the costs or expenses
expected to be incurred in advance of incurring such costs or expenses).

Section 3.2 Independent Contractor; Assets.

(a) The Service Provider is an independent contractor. All employees and
representatives of the Service Provider and any of its Subsidiaries involved in
providing Services will be under the exclusive direction, control and
supervision of the Service Provider or its Subsidiaries (or their
subcontractors) providing such Services, and not of the Service Recipient. The
Service Provider or its Subsidiaries (or their subcontractors) providing the
Services will be solely responsible for compensation of its employees, and for
all withholding, employment or payroll taxes, unemployment insurance, workers’
compensation, and any other insurance and fringe benefits with respect to such

 

-4-



--------------------------------------------------------------------------------

employees. The Service Provider or its Subsidiaries (or their subcontractors)
providing the Services will have the exclusive right to hire and fire any of its
employees in accordance with applicable Law. The Service Recipient will have no
right to direct and control any of the employees or representatives of the Party
or its Subsidiaries (or their subcontractors) providing such Services.

(b) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by a Party, any of its Subsidiaries or any third party
service provider in connection with the provision of the Services hereunder will
remain the property of such Party, its Subsidiaries or such service providers
and, except as otherwise provided herein, will at all times be under the sole
direction and control of such Party, its Subsidiaries or such third party
service provider. No license under any patents, know-how, trade secrets,
copyrights or other rights is granted by this Agreement or any disclosure in
connection with this Agreement by either Party.

Section 3.3 Uses of Services. The Service Provider will be required to provide
the Services only to the Service Recipient and the Service Recipient’s
Subsidiaries in connection with the Service Recipient’s operation of the
Business. The Service Recipient may not resell any Services to any Person
whatsoever or permit the use of such Services by any Person other than in
connection with the operation of the Business in the ordinary course of
business.

Section 3.4 Transition of Responsibilities. Lamb Weston agrees to use
Commercially Reasonable Efforts to reduce or eliminate its and its Subsidiaries’
dependence on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to the Service Recipient by the Service Provider.

Section 3.5 Disclaimer of Warranties: Force Majeure.

(a) Except as expressly set forth in this Agreement: (i) Lamb Weston
acknowledges and agrees (on behalf of itself and any other Service Recipient)
that ConAgra makes no warranties of any kind with respect to the Services to be
provided hereunder; and (ii) ConAgra hereby expressly disclaims all warranties
with respect to the Services to be provided hereunder, as further set forth
immediately below.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED
UNDER THIS AGREEMENT WILL BE PROVIDED AS-IS, WHERE-IS, WITH ALL FAULTS, AND
WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO ANY REPRESENTATION OR DESCRIPTION, TITLE OR ANY OTHER WARRANTY WHATSOEVER.

(b) Notwithstanding anything to the contrary contained in this Agreement,
neither Party will be liable for any interruption, delay or failure to perform
any obligation under this Agreement (but specifically excluding any inability or
failure to pay for

 

-5-



--------------------------------------------------------------------------------

Services rendered hereunder) when such interruption, delay or failure results
from causes beyond such Party’s reasonable control, including any Law or act of
any Governmental Authority, riot, terrorism, insurrection or other hostilities,
embargo, fuel or energy shortage, equipment breakdowns, power failure, pandemic,
epidemic, fire, flood, earthquake or act of God, strikes, lockouts, labor
shortages, failure of a third party to satisfy its contractual obligations, or
any other similar cause (“Force Majeure Events”); provided, however, that the
affected Party promptly notifies the other Party, in writing, upon learning of
the occurrence of the Force Majeure Event. Subject to compliance with the
foregoing, a Party’s obligations hereunder will be postponed for such time as
its performance is suspended or delayed on account of the Force Majeure Event
and, upon the cessation of the Force Majeure Event, such Party will use
Commercially Reasonable Efforts to resume promptly its performance hereunder.

ARTICLE IV

FEES; PAYMENT

Section 4.1 Fees. The Service Recipient will pay the Service Provider the Fees
for the Services provided by such Service Provider under this Agreement. The
Fees for the Services are set forth on Annex B.

Section 4.2 Taxes. To the extent required or permitted by applicable Law, there
will be added to any Fees due under this Agreement, and Lamb Weston agrees to
pay to the Service Provider, amounts equal to any taxes, however designated or
levied, based upon such Fees, or upon this Agreement or the Services provided
under this Agreement, or their use, including state and local privilege or
excise taxes based on gross revenue and any taxes or amounts in lieu thereof
paid or payable by the Service Provider hereunder. In the event taxes are not
added to an invoice from the Service Provider hereunder, the Service Recipient
is responsible to remit to the appropriate tax jurisdiction any additional
amounts due including taxes, interest and penalties. The Parties will cooperate
with each other to minimize any of these taxes to the extent reasonable. If
additional amounts are determined to be due on the Services provided hereunder
as a result of an audit by a tax jurisdiction, Lamb Weston agrees to reimburse
the Service Provider for the additional amounts due including taxes, interest
and penalties. Lamb Weston will have the right to contest the assessment with
the tax jurisdiction at its own expense. The Service Provider hereunder will be
responsible for penalties or interest solely attributable to its failure to
remit invoiced taxes. The Parties further agree that, notwithstanding the
foregoing, neither Party will be required to pay any franchise taxes, taxes
based on the income of the other Party or personal property taxes on property
owned or leased by a Party and used by such Party to provide Services.
Notwithstanding anything else in this Agreement to the contrary, the obligations
of this Section 4.2 will remain in effect until the expiration of the relevant
statutes of limitation.

Section 4.3 Invoices and Payment.

(a) Unless otherwise specified in Annex B, within 10 days following the end of
each fiscal month of Service Provider, the Service Provider will submit to the
Service

 

-6-



--------------------------------------------------------------------------------

Recipient for payment a written statement of amounts due under this Agreement
for such month (an “Invoice”). The Invoice will set forth the Fees and any third
party costs or charges that are required to be reimbursed by Service Recipient
in connection with the provision of any Services, in the aggregate and itemized,
based on the descriptions set forth on Annex B. Each statement will specify the
nature of any amounts due for any Fees as set forth on Annex B and will contain
reasonably satisfactory documentation in support of such amounts as specified
therein and such other supporting detail as the Service Recipient may reasonably
require to validate such amounts due.

(b) Unless otherwise specified in Annex B, Lamb Weston will pay all amounts due
pursuant to an Invoice no later than 14 days after the date of the Invoice (the
“Payment Due Date”). All timely payments under this Agreement will be made
without early payment discount.

(c) Subject to Section 4.4, if Lamb Weston fails to pay the full amount of any
invoice by the Payment Due Date, such failure will be considered a material
default under this Agreement. The remedies provided to each Party by this
Section 4.3(c) and by Section 6.3 will be cumulative with respect to any other
applicable provisions of this Agreement. Payments made after the Payment Due
Date will bear interest at the rates set forth in Annex B for the applicable
Services.

Section 4.4 Payment Disputes. The Service Recipient may object to any amounts
for any Service invoiced to it at any time before, at the time of, or after
payment is made, provided such objection is made in writing (“Objection Notice”)
to the Service Provider prior to the Payment Due Date. Any dispute under this
Section 4.4 will be resolved in accordance with the provisions of Section 7.8
and Article V of the Separation Agreement. The Service Recipient will pay
interest, which will begin to accrue beginning on the date that is 60 days
following receipt of the Service Recipient’s Objection Notice, at an annual rate
equal to the Prime Rate plus 2.0% (compounded monthly) on any amounts it is
required to pay to the Service Provider upon resolution of the dispute if the
dispute is resolved in the Service Provider’s favor.

ARTICLE V

CONFIDENTIALITY

Section 5.1 Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information, Service Recipient Data and
Materials conveyed or otherwise received by or on behalf of a Party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions set forth in Section 3.04 of the Separation
Agreement.

Section 5.2 Security.

(a) If either Party (including its Affiliates and their employees, authorized
agents and subcontractors) is given access to the other Party’s computer systems
or software (collectively, “Systems”), premises, equipment, facilities or data
in connection with the Transition Services, the Party given access (the “Availed
Party”) will comply

 

-7-



--------------------------------------------------------------------------------

with (and will cause its Affiliates, and their employees, authorized agents and
subcontractors to comply with) all of the other Party’s policies and procedures
in relation to the use and access of the other Party’s Systems, premises,
equipment, facilities or data (collectively, “Safety and Security Policies”),
and will not tamper with, compromise or circumvent any safety, security or audit
measures employed by such other Party. The Availed Party will access and use
only those Systems, premises, equipment, facilities and data of the other Party
for which it has been granted the right to access and use.

(b) Each Party will use Commercially Reasonable Efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems, premises, equipment, facilities and data of the other Party gain such
access, and use Commercially Reasonable Efforts to prevent unauthorized access,
use, destruction, alteration or loss of such Systems, premises, equipment,
facilities or data (including, in each case, any information contained therein),
including notifying its personnel of the restrictions set forth in this
Agreement and of the Safety and Security Policies.

(c) If, at any time, the Availed Party determines that any of its personnel has
sought to circumvent, or has circumvented, the Safety and Security Policies,
that any unauthorized Availed Party personnel has accessed the Systems,
premises, equipment, facilities or data, or that any of its personnel has
engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of, or damage to, premises, facilities,
equipment, data, information or software of the other Party, the Availed Party
will promptly terminate any such person’s access to the Systems, premises,
equipment, facilities or data and promptly notify the other Party. In addition,
such other Party will have the right to deny personnel of the Availed Party
access to its Systems, premises, equipment, facilities or data upon notice to
the Availed Party in the event that the other Party reasonably believes that
such personnel have engaged in any of the activities set forth above in this
Section 5.2(c) or otherwise pose a security concern. The Availed Party will use
Commercially Reasonable Efforts to cooperate with the other Party in
investigating any apparent unauthorized access to such other Party’s Systems,
premises, equipment, facilities or data.

(d) If any Systems, premises, equipment or facilities of a Party are damaged
(ordinary wear and tear excepted) due to the conduct of the Availed Party or any
of its Affiliates, or their employees, authorized agents or subcontractors, the
Availed Party will be liable to the other Party for all costs associated with
such damage, to the extent such costs exceed any available insurance proceeds.

ARTICLE VI

TERMINATION

Section 6.1 Term.

(a) The term of this Agreement (the “Term”) will commence on the Distribution
Date and end on the earliest to occur of (i) the date on which the provision of
all Services have terminated pursuant to Annex B (inclusive of any term
extension agreed to by the Parties for any Extendable Service pursuant to
Section 6.1(b)), (ii) the date on which the provision of all Services has been
terminated by the Parties pursuant to Section 6.2, (iii) the date this Agreement
is terminated pursuant to Section 6.3 and (iv) the date that is 18 months after
the Distribution Date.

 

-8-



--------------------------------------------------------------------------------

(b) Annex B identifies those Services that are eligible for an extension of
their respective Service Term as provided in this Section 6.1(b) (each such
Service, an “Extendable Service”). To the extent reasonably necessary to
(i) continue the transition of any Extendable Service from ConAgra or its
Affiliates to Lamb Weston, its Affiliates or other providers and (ii) the
continued operation of Lamb Weston’s business in connection therewith, in each
case, as reasonably agreed by Lamb Weston and ConAgra, Lamb Weston may elect, by
delivering written notice to ConAgra no later than 45 days prior to the end of
the then in effect term for such Extendable Service, to extend any such
Extendable Service (and, as necessary, the term of this Agreement with respect
to such Service) by a period of up to six months (or such shorter extension
period as provided in Annex B for such Extendable Service); provided, however,
that Lamb Weston may only extend each such Extendable Service one time; provided
further, however, that any extension of the Service Term for such Extendable
Service is subject to receiving any necessary consents from third party vendors
to such extension. To the extent the Service Term of any Extendable Service is
extended hereunder, Service Recipient will be responsible for any incremental
costs related to enabling such extension.

Section 6.2 Partial Termination.

(a) Annex B identifies those Services that are eligible for termination prior to
the expiration of the Service Term (“Eligible Services”). The Service Recipient
may, upon providing to the Service Provider the notice specified in Annex B and
satisfying any such other requirements specified in Annex B with respect to any
such Eligible Service, terminate any Eligible Services that, prior to the
expiration of the Service Term, are no longer needed from the Service Provider,
in which case this Agreement will terminate as to such Eligible Services (a
“Partial Termination”); provided, that such termination shall not relieve the
Service Recipient from any obligations arising under this Agreement prior to the
termination of such Service(s) or its obligations with regard to those Services
it continues to receive. The Parties will mutually agree as to the effective
date of any Partial Termination.

(b) In the event of any termination prior to the scheduled expiration of the
Service Term or of any Partial Termination hereunder, with respect to any
terminated Services in which the Fee for such terminated Services is charged as
a flat monthly rate, if termination occurs other than the end of the month,
there will be no proration of the monthly rate. To the extent any amounts due or
advances made hereunder related to costs or expenses that have been or will be
incurred and that cannot be recovered by the Service Provider, such amounts due
or advances made will not be prorated or reduced and the Service Provider will
not be required to refund to the Service Recipient any prorated amount for such
costs or expenses; and the Service Recipient will reimburse the Service Provider
for (i) Service Recipient’s proportional share of any third party costs or
charges that are required to be paid in connection with the provision of any
Services and that cannot be terminated and (ii) any third party cancellation or
similar charges incurred as a result of the Service Recipient’s early
termination.

 

-9-



--------------------------------------------------------------------------------

Section 6.3 Termination of Entire Agreement. Subject to the provisions
of Section 6.5, a Party will have the right to terminate this Agreement or
effect a Partial Termination effective upon delivery of written notice to the
other Party if the other Party:

(a) makes an assignment for the benefit of creditors, or becomes bankrupt or
insolvent, or is petitioned into bankruptcy, or takes advantage (with respect to
its own property and business) of any state, federal or foreign bankruptcy or
insolvency act, or if a receiver or receiver/manager is appointed for all or any
substantial part of its property and business and such receiver or
receiver/manager remains undischarged for a period of 30 days; or

(b) materially defaults in the performance of any of its covenants or
obligations contained in this Agreement (or, in the case of a Partial
Termination, with respect to the Services being terminated) and such default is
not remedied to the non-defaulting Party’s reasonable satisfaction within 45
days after receipt of written notice by the defaulting Party informing such
Party of such default, or if such default is not capable of being cured within
45 days, if the defaulting Party has not promptly begun to cure the default
within such 45-day period and thereafter proceeded with all diligence to cure
the same.

Section 6.4 Procedures on Termination. Following any termination of this
Agreement or Partial Termination, each Party will cooperate with the other Party
as reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Subsidiaries’ businesses. Termination will not affect any right
to payment for Services provided prior to termination.

Section 6.5 Effect of Termination. Section 4.1 and Section 4.2 (in each case,
with respect to Fees and Taxes attributable to periods prior to termination),
Section 3.2, Section 4.3, Section 4.4, Section 6.4, this Section 6.5, ARTICLE I,
ARTICLE V, ARTICLE VII and ARTICLE VIII will survive any termination of this
Agreement. In the event of a Partial Termination, this Agreement will remain in
full force and effect with respect to the Services which have not been
terminated by the Parties as provided herein. For the avoidance of doubt, the
termination of this Agreement with respect to some, but not all, Services
identified on Annex B, will not be a termination of this Agreement.

ARTICLE VII

INDEMNIFICATION AND DISPUTE RESOLUTION

Section 7.1 Limitation of Liability.

(a) No Party nor any of such Party’s Affiliates will be liable, whether in
contract, tort (including negligence and strict liability) or otherwise, for any
special, indirect, punitive, incidental or consequential damages whatsoever that
in any way arise out of, relate to, or are a consequence of, its performance or
nonperformance

 

-10-



--------------------------------------------------------------------------------

hereunder, or the provision of or failure to provide any Service hereunder,
including loss of profits, diminution in value, business interruptions and
claims of customers, whether or not such damages are foreseeable or any Party
has been advised of the possibility or likelihood of such damages.

(b) Except for Damages arising out of or related to the gross negligence,
willful misconduct or bad faith of the Service Provider, in no event will the
Service Provider’s aggregate liability arising under or in connection with this
Agreement (or the provision of Services hereunder) exceed the Fees paid or
payable to the Service Provider from the Service Recipient pursuant to this
Agreement in respect of the Service from which such Damages flows.

(c) Each Party will use Commercially Reasonable Efforts to mitigate the Damages
for which the other is responsible hereunder.

Section 7.2 Indemnification by Lamb Weston. Lamb Weston will indemnify, defend
and hold harmless each of the ConAgra Indemnified Parties for any Damages
attributable to any third party claims asserted against them to the extent
arising from or relating to: (i) any material breach of this Agreement by Lamb
Weston or (ii) the provision of the Services by ConAgra, the other members of
the ConAgra Group or its or their employees, suppliers or contractors, except to
the extent that such third party claims for Damages are finally determined by a
court of competent jurisdiction to have arisen out of the material breach of
this Agreement, gross negligence, willful misconduct or bad faith of ConAgra,
the other members of the ConAgra Group or its or their employees, suppliers or
contractors in providing the Services.

Section 7.3 Indemnification by ConAgra. ConAgra will indemnify, defend and hold
harmless each of the LW Indemnified Parties for any Damages attributable to any
third party claims asserted against them to the extent arising from or relating
to: (i) any material breach of this Agreement by ConAgra or (ii) any gross
negligence, willful misconduct or bad faith by ConAgra, the other members of the
ConAgra Group, or its or their employees, suppliers or contractors, in the
provision of the Services by ConAgra, the other members of the ConAgra Group or
its or their employees, suppliers or contractors pursuant to this Agreement.

Section 7.4 Exclusive Remedy. Except for equitable relief and rights pursuant to
Section 4.2, Section 4.3(b) or ARTICLE V, the indemnification provisions of this
ARTICLE VII will be the exclusive remedy for breach of this Agreement.

Section 7.5 Risk Allocation. Each Party agrees that the Fees charged under this
Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.5(a) and the limitations on liability in
Section 7.1. Modifying the allocation of risk from what is stated here would
affect the Fees that are charged for the Services, and in consideration of those
Fees, each Party agrees to the stated allocation of risk.

 

-11-



--------------------------------------------------------------------------------

Section 7.6 Indemnification Procedures. All claims for indemnification pursuant
to Section 5.2(d) or this ARTICLE VII will be made in accordance with the
provisions set forth in Article IV of the Separation Agreement. Notwithstanding
anything to the contrary hereunder, neither Party may assert against the other
Party or submit to arbitration or legal proceedings any cause of action, dispute
or claim for indemnification which accrued more than two years after the later
of (a) the occurrence of the act or event giving rise to the underlying cause of
action, dispute or claim and (b) the date on which such act or event was, or
should have been, in the exercise of reasonable due diligence, discovered by the
Party asserting the cause of action, dispute or claim.

Section 7.7 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLE II AND THIS ARTICLE VII) ARE
INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS
TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY
SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF
THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE
OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.

Section 7.8 Dispute Resolution. Except for claims arising under ARTICLE V, any
Dispute arising out of or relating to this Agreement will be resolved as
provided in Article V of the Separation Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived; provided, however, that any such amendment or waiver, as the case may
be, is in writing and signed, in the case of an amendment, by the Parties or, in
the case of a waiver, by the Party against whom the waiver is to be effective.
No course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Party under or by reason of
this Agreement.

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof; nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party would otherwise have.

Section 8.2 Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and will be deemed to have been duly
given (a) upon transmission, if sent by email with confirmation of receipt,
(b) when delivered, if delivered personally to the intended recipient, and
(c) one Business Day following sending by overnight delivery via an
international courier service and, in each case, addressed to a Party at the
following address for such Party:

If to ConAgra:

ConAgra Foods, Inc.

222 W. Merchandise Mart Plaza, Suite 1300

Chicago, Illinois 60654

Attention: Colleen Batcheler

Email: colleen.batcheler@conagra.com

 

-12-



--------------------------------------------------------------------------------

if to Lamb Weston:

Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention: Eryk Spytek

Email: eryk.spytek@conagra.com

or to such other address(es) as may be furnished in writing by any such Party to
the other Party in accordance with the provisions of this Section 8.2.

Section 8.3 Entire Agreement. This Agreement, including the Annexes hereto and
the sections of the Separation Agreement referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement, and supersedes all prior negotiations, agreements and understandings
of the Parties of any nature, whether oral or written, with respect to such
subject matter.

Section 8.4 No Third-Party Beneficiaries. Except to the extent otherwise
provided in ARTICLE VII, this Agreement is solely for the benefit of the Parties
and does not confer on third parties any remedy, claim, reimbursement, claim of
action or other right in addition to those existing without reference to this
Agreement.

Section 8.5 Governing Law. The validity, interpretation and enforcement of this
Agreement will be governed by the Laws of the State of Delaware, without regard
to the conflict of Laws provisions thereof that would cause the Laws of another
state to apply.

Section 8.6 Assignment. No Party may assign its rights or delegate its duties
under this Agreement without the written consent of the other Party, except that
a Party may assign its rights or delegate its duties under this Agreement to a
member of its Group, provided that (a) such Person agrees in writing to be bound
by the terms and conditions contained in this Agreement and (b) such assignment
or delegation will not relieve any Party of its indemnification obligations or
other obligations under this Agreement. Any attempted assignment or delegation
in contravention of the foregoing will be void.

Section 8.7 Severability. The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions

 

-13-



--------------------------------------------------------------------------------

hereof are invalid, void or otherwise unenforceable, (b) any such invalid, void
or otherwise unenforceable provisions will be replaced by other provisions which
are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable, and (c) the remaining
provisions will remain valid and enforceable to the fullest extent permitted by
applicable Law.

Section 8.8 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party, the other Party will
re-execute original forms thereof and deliver them to the requesting Party.

Section 8.9 Rules of Construction. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be a substantive part
of or to affect the meaning or interpretation of this Agreement. Whenever
required by the context, any pronoun used in this Agreement or Annexes will
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns, pronouns, and verbs will include the plural and vice versa.
Reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof. References in this
Agreement to any document, instrument or agreement (including this Agreement)
includes and incorporates all exhibits, disclosure letters, schedules and other
attachments thereto. Unless the context otherwise requires, any references to an
“Annex,” “Section” or “Article” will be to an Annex, Section or Article to or of
this Agreement. The use of the words “include” or “including” in this Agreement
or the Schedules will be deemed to be followed by the words “without
limitation.” The use of the word “covenant” will mean “covenant and agreement.”
The use of the words “or,” “either” or “any” will not be exclusive. Days mean
calendar days unless specified as Business Days. References to statutes will
include all regulations promulgated thereunder, and references to statutes or
regulations will be construed to include all statutory and regulatory provisions
consolidating, amending or replacing the statute or regulation as of the date
hereof. The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Except as otherwise expressly provided elsewhere in this
Agreement or any other Transaction Document or any Ancillary Agreement, any
provision herein which contemplates the agreement, approval or consent of, or
exercise of any right of, a Party, such Party may give or withhold such
agreement, approval or consent, or exercise such right, in its sole and absolute
discretion, the Parties hereby expressly disclaiming any implied duty of good
faith and fair dealing or similar concept.

 

-14-



--------------------------------------------------------------------------------

Section 8.10 Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement was not performed in accordance with its
specific terms or was otherwise breached. It is accordingly agreed that the
Parties will be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement without proof of actual damages, this being in
addition to any other remedy to which any Party is entitled at Law or in equity.
Each Party further agrees that no other Party or any other Person will be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 8.10,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument and will
not contest the appropriateness of specific performance as a remedy.

[Signatures on Following Page]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

CONAGRA FOODS, INC. By:   /s/ Colleen R. Batcheler Name:   Colleen R. Batcheler
Title:   Executive Vice President, General Counsel and Corporate Secretary LAMB
WESTON HOLDINGS, INC. By:   /s/ Thomas P. Werner Name:   Thomas P. Werner Title:
  President and Chief Executive Officer



--------------------------------------------------------------------------------

Annex A

AUTHORIZED REPRESENTATIVES

[See Attached.]



--------------------------------------------------------------------------------

TSA-Annex A

 

LOGO [g273163g57a50.jpg]

 

Authorized Representatives
Function
ConAgra
Lamb Weston
TSA Lead
Jim Blakemore
John MacArthur
IT
Michelle Miller / Amit Khot
Bill Cox
HR (HRES/Payroll)
Aubrey Froelich
Linda Baird
Finance & Accounting
Brad Costanzo
Brandon Koehler
Mexico Finance
Tanya Amador
Brandon Koehler
Operations
Tom Culross
Tony Campbell
Supply Chain/Procurement
Bob Hill
Sue Duffy
Marketing
Cynthia Arnold
Danny Bawcom
R&I and Quality
Deann Akins-Lewanthal
Chris Rhynalds
Treasury
Pam Malmos
Scott Schneider
Tax
Ken Groetsema
Mark Wynn
GBS
Jodi Maciejewski
Brandon Koehler
Real Estate & Facilities
John Lewandowski
Scott Schneider
Steering/Escalation Board
Bill Hahn, Dan Jones
LW SLT



--------------------------------------------------------------------------------

Annex B

SERVICES AND FEES

[See Attached.]



--------------------------------------------------------------------------------

   TSA Annex B    Transition Services Agreement Schedule of Services

     Table of Contents

 

1.0 Information Technology (Given the 16 month term, IT services are not
automatically extendable under TSA Section 6.1b )

     3   

1.1 Infrastructure Services

     3   

1.1.1 Help Desk

     3   

1.1.2 Operations Support

     5   

1.1.3 Data Center Services / Server Administration

     7   

1.1.4 Network Management

     8   

1.1.5 Client Computing

     9   

1.2 Security Operations

     11   

1.3 Application Support (LW Gold Application List is included as Appendix 1)

     12   

1.4 IT Services

     14   

1.6 Data Center Floor Space and Power

     15   

1.7 Information Technology Transition & Set-up Support

     16   

2.0 Global Business Services (GBS)

     17   

2.1 Accounts Payable *

     17   

2.2 Data Management Organization *

     17   

2.3 Global Business Services COE

     18   

3.0 Human Resources Support (not extendable)

     19   

3.1 Benefits Administration Support (US / Canada / Puerto Rico)

     19   

3.2 Payroll, Payroll Tax and Timekeeping (US, PR and Canada1)

     20   

3.3 People Data Management and Other HR Admin Services

     21   

3.4 International Payroll & Benefits Administration

     23   

4.0 Supply Chain

     24   

4.1 Enterprise Procurement

     24   

5.0 Operations

     24   

5.1 Environment, Health, Safety and Security

     24   

7.0 Marketing Support

     27   

8.0 Corporate Controllers’ Group

     28   

9.0 Treasury Services (Treasury, Fleet, Credit, Insurance and Real Estate)

     30   

 

 

 

     



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

 

10.0 Corporate Tax

     32   

10.1 Sales & Use Tax

     32   

10.2 1099’s

     32   

10.3 Unclaimed Property

     33   

10.4 Q2 Provision

     33   

11.0 Facilities and Real Estate

     33   

12.0 TSA Program Management

     34   

12.1 Appendix 1: LW Gold Application List

     35   

12.3 Appendix 3: IT – Labor Rate Card

     49   

12.4 Appendix 4: IT – Incident Management/Service Request Targets and SLAs -
insert InfoSys SLA / service level matrix

     49   

12.5 Appendix 5: TSA Governance

     52   

 

 

 

      Page 2



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

1.0 Information Technology (Given the 16 month term, IT services are not
automatically extendable under TSA Section 6.1b )   

IT Cost Structure (Per Gold Application List Categorization – column B)

•    Infrastructure

•    Infrastructure Applications

•    Applications

•    Data Center Occupancy

  

 

 

$

 

 

 

 

Fixed Fee

146,000

38,200

158,900

10,000

 

  

  

  

  

  

  

 

 

 

 

 

Estimated Pass-through

$        220,000

              6,000

 

  

  

  

  

 

Pass-through charges are generally included in LW FY’17 AOP and therefore not
incremental.

     

 

 

    

 

 

          

•    Total

   $ 353,100         $        226,000               

 

 

    

 

 

       

1.1 Infrastructure Services

           

1.1.1 Help Desk

              

Continued end user support through the CAG/Parent Help Desk. LW/Spinco will
identify the appropriate help desk queues for routing of incidents per
CAG/Parent SOPs.

CAG/Parent to provide the following services:

•    Phone and email Incident Request Receipt, Incident ticket logging and
monitoring, Level 1 support.

•    Assignment to appropriate Level 2 and 3 support personnel if needed.

•    Level 1 Help Desk support for problem calls from users who are accessing
LW/Spinco assets including, but not limited to, dedicated and shared
applications, technology, telephone, desktop/laptop hardware, desktop/laptop
software, voicemail, email, remote access, IP connectivity, network, internet,
LAN, printer, fax, and any other problem that a CAG/Parent employee would
normally report.

•    Incident Management reporting consistent to current practices existing for
the six (6) month period leading up to the Distribution Date.

•    User account maintenance and support including; add / modify / delete
(including but not limited to Active Directory, Voicemail and VPN)

•    Any need for increase in CAG/Parent stabilization support due to LW/Spinco
separation will be supported by LW/Spinco resources

    
  See IT
header   
       
  Until
Feb 28, 2018   
       
 
  Quarterly
Transition
Review   
  
      SLA’s to be consistent with current Infosys methodology/view

 

 

 

      Page 3



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration    Required Notice
for Early
Termination     

Service Levels

  

End User Access Administration

•    Provide continued access and use of shared and dedicated applications
listed in the Gold Application List.

•    Process LW/Spinco user access requests for applications and network
components.

•    Provide user account maintenance and support including:
Creation/modification/deletion of user accounts for both shared and dedicated
applications in use by the Business as of the Distribution Date.

•    Provide services required for creation/modification/deletion of shared
drives and folders as well as the creation/modification/deletion of groups
accessing those shared drives and folders.

    
  See IT
header   
      Until


Feb 28, 2018

     

 

 

 

      Page 4



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

1.1.2 Operations Support

              

Shared applications and infrastructure [See Gold Application List]

•    Provide Data Center operations in support of CAG/Parent shared systems
including SAP operations.

•    Provide Operations level 1 support on automated and user created incidents
for shared infrastructure and shared applications consistent with existing
processes and documentation.

•    Provide server level monitoring to ensure performance and availability of
shared infrastructure in support of shared applications.

 

Dedicated applications and infrastructure [See Gold Application List]

•    Provide Data Center operations in support of LW/Spinco dedicated systems

•    Provide Operations level 1 support on automated and user created incidents
for dedicated infrastructure and dedicated applications consistent with existing
processes and documentation.

•    Provide server level monitoring consistent with existing practices existing
for the six (6) month period prior to the Distribution Date to ensure
performance and availability of dedicated infrastructure.

 

Incident Management Escalation Process

 

Shared applications and infrastructure

•    Follow the existing incident management escalation procedures consistent
with escalation procedures for the six (6) month period prior to Distribution
Date.

•    LW/Spinco resources will be engaged as necessary for any applications that
impact LW/Spinco business functions.

 

Dedicated applications and infrastructure

•    CAG/Parent will follow the existing incident management escalation
procedures consistent with escalation procedures for the six (6) month period
prior to the Distribution Date.

•    LW/Spinco resources will be responsible for following the CAG/Parent
incident management processes

    
  See IT
header   
       


 

Until


Feb 28, 2018

 


  

     30 days      

 

 

 

      Page 5



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration      Required Notice
for Early
Termination     

Service Levels

1.1.2

(cont.)

  

Backups and Disaster Recovery

 

•    Provide disaster recovery services consistent with current practices
existing for the six (6) month period prior to the Distribution Date.

•    Provide file and data restoration within the data center shared systems
(listed in Gold Application List).

•    Perform routine backups based on defined SLAs of all transaction data in a
secured offsite location

•    Assist in restoration of files and data within CAG/Parent data center for
systems listed in the LW Gold Application List upon request of the LW/Spinco.

 

Change Management

 

Shared applications and infrastructure

•    Follow existing change management procedures (including change controls)
and notify LW/Spinco designated team of any planned production changes.

 

Dedicated applications and infrastructure

•    LW/Spinco to follow CAG/Parent’s existing change management procedures
(including change controls) and notify CAG/Parent designated team of any planned
production changes.

   See IT
header         

 

 

 

      Page 6



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination     

Service Levels

1.1.3 Data Center Services / Server Administration

  

Shared Applications

•    Provide server administration functions to all shared applications listed
in Gold Application List.

•    Provide database engineering support and maintenance services including;
database maintenance (add, modify, and delete), database system updates and
patches applied, as required, and database updates, as required, to support
release deployment in support of shared systems and applications listed in Gold
Application List

•    Provide communication to LW/Spinco of all scheduled outages and planned
changes involving systems that will affect LW/Spinco’s business operations.

•    Notify LW/Spinco and commence data restoration activities as soon as
possible of system downtime or data loss where applicable in accordance with
defined SLA as referenced in Appendix 4.

•    Provide system storage management consistent with current practices

•    Provide new storage allocations for existing systems in Appendix 1 to
sustain any data growth due to normal transaction and data volume increases.

 

Dedicated Applications

•    LW/Spinco to provide server administration functions to all dedicated
systems

•    LW/Spinco will provide database engineering support and maintenance
services including; Database maintenance (add, modify, and delete), Database
system updates and patches applied, as required, and Database updates, as
required, to support release deployment in support of systems and applications
listed in Gold Application List.

•    LW/Spinco to provide all administration, support, and maintenance for any
new dedicated infrastructure (cage).

•    LW/Spinco to provide system storage management to all dedicated systems.

   See IT
header    Until Feb 28, 2018      

 

 

 

      Page 7



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration      Required Notice
for Early
Termination     

Service Levels

    1.1.4 Network Management            

WAN

•    Provide site connectivity for all existing site circuits connected to the
CAG/Parent network

•    Provide connectivity to CAG/Parent’s data centers to access agreed upon
applications (dedicated and shared applications)

•    Provide internet access to each location in accordance of the CAG/Parent’s
electronic communication policy.

•    Provide network monitoring leveraging existing monitoring tools consistent
with monitoring provided for the six (6) month period prior to the Distribution
Date.

•    Provide telecommunications support for all employees (phone extension,
voicemail, etc.) residing at CAG/Parent facilities during the transition period

•    CAG/Parent is responsible for Domain Name Services (DNS) and IP address
management

•    Maintain, monitor and manage wide area network data and/or voice circuits
and VPNs to and from all existing LW/Spinco locations existing as of the six (6)
month period prior to the Distribution Date.

•    Maintain, monitor and manage all shared Data Center network equipment that
exists as of the Distribution Date, including, but not limited to,
hubs/switches, IP routers, load balancers, circuit demarcation points, cables,
and device configurations in support of current network traffic levels of the
LW/Spinco.

•    LW/Spinco to maintain, monitor and manage all dedicated network equipment,
including, but not limited to, hubs/switches, IP routers, load balancers,
circuit demarcation points, cables, and device configurations physically located
at dedicated LW/Spinco locations.

•    Provide continued support of remote access for LW/Spinco vendors who were
CAG/Parent vendors existing as of the Distribution Date (Excludes providing
support for remote access for new LW/Spinco vendors).

 

LAN

•    In LW/Spinco facilities, LW/Spincoto coordinate activities with third-party
service providers where required to provide support for network maintenance
services.

•    LW/Spinco to provide connectivity to applicable IT network hosts (desktops,
laptops, and printers).

   See IT
header      Until Feb 28, 2018         

 

 

 

      Page 8



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

1.1.4

(cont.)

  

LAN (cont.)

•    CAG/Parent to provide connectivity to systems as transition is made to
LW/Spinco Domain. This access would allow VPN or Citrix remote access to
applications.

•    LW/Spinco will provide Level 2 and Level 3 support services for all site
equipment including routers, switches, and security devices which are located in
existing LW/Spinco locations.

 

DMZ

•    Provide secure, remote access (via VPN) to the CAG/Parent network under the
existing CAG/Parent Electronic Communication Policy

                1.1.5 Client Computing               

Directory Services

•    Provide support and maintain the shared Active Directory environment

•    Provide user authentication and password management for the LW/Spinco’s
core business systems and logical network

•    LW/Spinco will support and maintain any new Domains.

 

Image Creation and Maintenance

•    Create and maintain all laptop/PC images

•    LW/Spinco will execute services for device provisioning in LW/Spinco
locations per the existing CAG/Parent’s process.

 

Home Drives/Messaging /Print/Mobile

•    Create / modify / delete shared drives, folders, and printers as normal
business

•    Provide support and maintenance for user email and Jabber consistent with
practices for the six (6) month period prior to the Distribution Date

•    Provide Exchange mailbox administration including: adds, modifications, and
deletes

•    Provide approved secure web and client access to email users

•    Provide email retention services consistent with CAG/Parent practices for
the six (6) month period prior to the Distribution Date

•    Provide support of mobile device management (InTune)

•    LW/Spinco to provide support for mobile devices.

    
  See IT
header   
     

 

 

 

Until Feb 28, 2018

 

  

     

 

 

 

      Page 9



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

  

PC Patching

•    Patching (security and application) all Desktops/PC’s attached to the
CAG/Parent network.

•    LW/Spinco is responsible for creating and coordinating with the CAG/Parent
any dedicated application patches that are required

 

Desktop Support

•    Provide desktop support using the CAG/Parent standard PC image.

•    CAG/Parent will provide at cost any devices for new LW/Spinco employees
that will execute any LW/Spinco applications (dedicated or shared) in accordance
with CAG/Parent standard requirements. Cost of equipment will be the
responsibility of the LW/Spinco.

•    Any new purchased devices or machines will adhere to CAG/Parent standard
image and guideline

•    Any new devices for LW/Spinco will be paid for by LW/Spinco and deployed
with CAG image by CAG desktop support team

           

 

 

 

      Page 10



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

    1.2 Security Operations

           

1.2.1     Security Operations

              

•    Monitor systems and device logs, network traffic, intrusion detection
systems and the client computing security tools to detect any unusual usage
patterns, third-party attacks or unauthorized access and promptly report to the
LW/Spinco any security incidents involving IT system integrity, confidentiality
issues or unauthorized data access.

•    CAG/Parent to monitor, investigate, and promptly report to LW/Spinco any
end user reported security incidents involving IT system integrity,
confidentiality issues or unauthorized data access

•    Provide physical security to the Company’s equipment at the CAG/Parent
datacenters. Field equipment security is the responsibility of LW/Spinco.

•    CAG/Parent to provide Anti-virus protection on server and PC assets, and
SPAM monitoring services for the LW/Spinco’s email

•    Provide e-discovery and legal hold services consistent with services
provided for the six (6) month period prior to the Distribution Date.

•    Provide security access via existing employee roll-on forms and processes
as well as execute employee terminations as requested through existing HR
process and SLAs (e.g. Non-Employee contractor status)

    
  See IT
header   
        Until Feb 28, 2018         

 

 

 

      Page 11



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination     

Service Levels

    1.3 Application Support (LW Gold Application List is included as Appendix 1)
  

Shared Applications

•    Provide continued access and use of business applications as outlined in
the LW Gold Application List in use by the Business as of the Distribution Date.

•    Application development requests from LW/Spinco to shared applications must
be mutually agreed upon by LW/Spinco and CAG/Parent.

•    Provide continued maintenance and support services for shared applications
as listed in Appendix 1, the LW Gold Application List.

•    Ensure that any break fix, projects/enhancements will utilize the
governance process defined in Appendix 5.

•    Provide escalation to shared application third-party vendors as needed for
support services on applications listed in Gold Application List

•    During CAG/Parent’s project execution, LW/Spinco will be requested to
participate in any regression testing or validation of data and/or processes for
the duration of the TSA

•    CAG/Parent will be requested to participate in any regression testing or
validation of data and/or processes in shared CAG systems, as needed, due to
LW/Spinco changes to dedicated or new applications (e.g. interface impact)

•    Any modifications or upgrades, code changes, break/fix, significant bug
fixes, or enhancements made by CAG/Parent to CAG/Parent’s IT environment will be
consistent with current practices existing for the six (6) month period prior to
the Distribution Date.

•    CAG/Parent and LW/Spinco will mutually agree on timing of any downtime,
upgrades, modifications, changes, significant fixes in shared applications that
impact LW/Spinco or CAG/Parent as possible. Emergency break fixes will not allow
time for mutually agreed to changes such as business impact issues.

•    Test and maintain all existing inbound/outbound interfaces in support of
LW/Spinco business processes involving shared applications listed in Appendix 1.

•    Any modifications or upgrades, code changes, break/fix, significant bug
fixes, or enhancements, requested by the LW/Spinco to shared applications will
be evaluated, and if approved, will be implemented in Production by the
CAG/Parent on a mutually agreeable date and time and cost.

   See IT
header    Until Feb 28, 2018      

 

 

 

      Page 12



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

1.3.1

(Cont.)

  

Application Support (Continued)

 

Dedicated Applications

•    Any modifications or upgrades, code changes, break/fix, significant bug
fixes, or enhancements will be made by the LW/Spinco.

•    LW/Spinco maintains all existing inbound/outbound interfaces in support of
LW/Spinco business processes involving dedicated applications listed in Gold
Application List.

•    LW/Spinco will provide maintenance and support services for dedicated
applications listed in Gold Application List.

•    If LW/Spinco requires CAG/Parent support services for dedicated
applications listed in Gold Application List, those services can be requested
and if CAG/Parent is able to provide them they will be billed at a rate
consistent with Appendix 3, Rate Table.

           

 

 

 

      Page 13



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

1.4 IT Services            

1.4.1

   IT Supplier Management               

•    Manage application and infrastructure vendor relationships for shared
applications and infrastructure, as they exist for the six (6) month period
prior to the Distribution Date per the existing CAG/Parent vendor management
process

•    Prior to expiration, CAG/Parent will inform LW/Spinco of any contractual or
time sensitive expiration of agreements

•    Coordinate with 3rd party vendors contracted or retained by CAG/Parent to
provide support and resolve issues for shared applications and infrastructure

•    If CAG/Parent Suppliers do not extend software usage rights or transfer
rights beyond what is in CAG/Parents supplier’s contracts, LW/Spinco will be
responsible to secure their own licenses and / or agree to pay CAG/Parent for
any incremental costs associated with extended usage rights and / or transfer
rights to LW/Spinco.

•    LW/Spinco must adhere to CAG/Parent supplier’s software license agreement
terms and conditions. In the event of any non-compliance by LW/Spinco that
results in increased fees or penalties to CAG/Parent, LW/Spinco will be
responsible for the costs.

    
  See IT
header   
        Until Feb 28, 2018         

1.4.2

   TSA IT Billing Support               

•    CAG/Parent will bill all IT related expenses and provide line item detail
of all billable expenses to LW/Spinco on a monthly basis

•    LW/Spinco will notify CAG/Parent plans for application or infrastructure
contract exits and planned TSA reductions

    
  See IT
header   
        Until Feb 28, 2018         

 

 

 

      Page 14



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination     

Service Levels

1.4.3

  

Project Governance

•    CAG/Parent and LW/Spinco will appoint governance board to review any
enhancement or project work requests, resource needs and costs

•    CAG/Parent and LW/Spinco will participate jointly in board meetings

•    CAG/Parent and LW/Spinco enhancements and projects will be reviewed and
decisions taken through the governance board

•    LW/Spinco will participate in CAG/Parent Change Advisory Board (CAB) weekly

•    Additional services and/or new locations will require mutually agreed
project resourcing and added costs

•    LW/Spinco IT will be responsible to communicate system outages and or
issues to LW/Spinco business end users as needed

   See IT
header    Until Feb 28, 2018       1.5 External Resources

1.5.1

  

Dedicated Systems External Support

•    CAG/Parent will provide Managed Service support for shared application and
infrastructure leveraging a 3rd party supplier.

•    CAG/Parent will provide Managed Service support for dedicated applications
and infrastructure leveraging a 3rd party supplier.

   See IT
header    Until Feb 28, 2018           1.6 Data Center Floor Space and Power

1.6.1

  

Data Center Charges

•    Floor space (Data Center in a Cage area)

•    Data Center power

   $10,000
per month    Until Feb 28, 2018      

 

 

 

      Page 15



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination     

Service Levels

1.7 Information Technology Transition & Set-up Support

1.7.1

  

Infrastructure Separation Support

•    Provide support to assist the LW/Spinco to separate the physical and
logical network connections to sites that will be retained by the LW/Spinco

•    Provide support to assist the LW/Spinco to separate and migrate the
Company’s active directory environment

•    Provide and maintain a test instance of all shared application production
systems and versions as they are at Distribution Date, supported currently and
enable Business to leverage these systems to test carving our data to a
standalone systems environment

•    Provide support to assist LW/Spinco to separate acquired physical computer
assets located in the CAG/Parent’s facilities

•    Facilitate the transfer of telephone numbers including 800 numbers from
CAG/Parent to LW/Spinco for all landline and cellular phones used by Business

 

Data Separation Support

•    Provide master data extracts to LW/Spinco for shared systems in support of
the separation activities

•    Provide reasonable transactional data extracts as needed for system
conversions such as open orders, open POs, financial data and additional
mutually agreed upon transactional data.

•    Provide historical data such as sales history, financial history and
additional mutually agreed upon historical data.

•    Provide data validation support and knowledge transfer of data files

 

Application Separation

•    Provide support to LW/Spinco with the separation of shared applications to
include documentation of current solution design, interfaces, job schedules, and
data definitions

 

Documentation

•    Provide documentation of the systems environment supporting the LW/Spinco
business including any configuration, customization specifications, process
flows, test scripts, and details of user access control for the shared
applications as listed in Gold Application List.

   Time &
Material    Until Feb 28, 2018      

 

 

 

      Page 16



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section  6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

  Cost (per
month
exc.noted)   Duration   Required Notice
for Early
Termination  

Service Levels

2.0 Global Business Services (GBS)     2.1 Accounts Payable *

2.1.1

  

Travel Card Processing

 

For PeopleSoft-supported (Workday after 1/1/17) Lamb Weston employees based on
ConAgra Concur configuration and ConAgra T&E policy

•    Reviewing and processing T&E expense reports

•    Support providing data for monthly processing out-of-pocket reimbursements

•    Conducting sample audits T&E reports

•    Performing T&E Concur maintenance

•    Assist employees with Bank account discrepancies

•    Cancel Bank account for terminated employees

•    Track receipt of amounts and reports due from employees T&E

•    Monitor terminated employee final expense reports

  $2,200   12 months   Quarterly
Transition
Review  

Daily T&E report support and

monthly audits

2.2 Data Management Organization *

2.2.1

  

Day to Day Support of Data * (extendable until 2/28/18)

 

Daily Support of Data Operations

•    Process the creation and maintenance of vendor and indirect material master
data records

•    Process Remedy tickets for vendor and indirect material requests

•    Support cVend and cMat workflow processes and tools

•    Maintain roles within cVend and cMat to ensure workflow tasks can be
processed

•    Troubleshoot master data issues as needed

  $6,500   12 Months   Quarterly
Transition
Review  

Create and maintain the following items daily:

 

•    Vendor master data

•    Indirect Material master data

 

Daily reconciliation of remedy queues

 

 

 

      Page 17



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)   Duration    Required Notice
for Early
Termination   

Service Levels

2.2.2

  

1WorldSync Contract

•    Pass-through of Lamb Weston’s portion of the 1WorldSync contract remaining
in calendar 2016; continuation into 2017 as needed

   $5,600 /


month

  12 Months    30 days   

2.2.3

  

Data Management Transition Project Support (if applicable)

•    Support project plan and Lamb Weston resources

•    Support project tasks, and raise issues and expedite when applicable

   Hourly rate
dependent
on skill
level
needed
($75/hr)   12 Months    Quarterly
Transition
Review    TBD. General per hour charges will range $55 to $75 per hour.

2.3 Global Business Services COE

2.3.1

  

COE Support for Financial Planning &Analysis Services * (extendable through
2/28/18)

 

•    Salary Planning Tool Maintenance

•    Maintenance of SG&A Reporting tables

   $75/hr   12 Months    Quarterly
Transition
Review    Prepare and populate salary planning tool with updated census data and
enterprise assumptions; maintain SG&A reporting versions and tables

 

 

 

      Page 18



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)     Duration      Required Notice
for Early
Termination     

Service Levels

3.0 Human Resources Support (not extendable)            3.1 Benefits
Administration Support (US / Canada / Puerto Rico)   

Through 12/31/2016:

•    Eligibility to continue participation in ConAgra/Parent’s Health and
Welfare programs as currently enrolled. Health and Welfare programs are defined
as Medical, Dental, FSA, Dental, Vision, Prescription, Employee Assistance,
Castlight, StayWell, Dependent Care FSA Plans, Retiree Medical

•    Wellness (e.g. SimplyWell) participation as it exists in 2016

•    Eligibility to continue participation in AD&D, Insurance, STD/LTD— subject
to approval by Benefits carriers, including confirmation by Life and LTD
benefits carrier that these items remain fully insured for existing employees as
well as coverage status for new hires through 12/31/16

•    Eligibility for continued participation in CRISP/401k (up to 12 months)

•    Continuation of 2016 Voluntary Deferred Compensation and Directors’
Deferred Compensation programs including enrollment for 2017 plan year

•    Support 2017 Benefits Open Enrollment consistent with existing ConAgra
process and approach

•    Claims processing and settlement

    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  $37,500
per
month
plus pass
through
of
allocable
enterprise
program
costs
(30%)
and
direct
claims
costs.
Such
claims
may trail
up to one
year.   
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
      
  Through
12/31/16   
       
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

30 days written
notice

 

Except for
Section 3.3.2
Security
Access
Administration,
all Section 3.0
Human
Resources
Support
services are
interlinked, and
must be
terminated as a
bundle

  
  

 

  
  
  
  
  
  
  
  
  
  
  
  
  
  

   Consistent with service levels provided to the business in the six months
prior to spin   

From 1/1/2017 through 12 months from Distribution Date:

•    Continuation of Benefits Administration within Workday until tenant split:

•    Assumes separation of contracts, billing and settlement procedures are in
place with benefits providers under new vendor agreements direct with LW

•    Eligibility for continued participation in CRISP/401k

•    Support 401k plan-to-plan transfer at termination of TSA

•    Processing and settlement of trailing claims incurred between date of spin
and 12/31/16. Complex claims may trail one year or longer.

    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  $15,000
per
month
plus pass
through
of
allocable
enterprise
program
costs
(30%)
LW to
process
direct
claims
costs.   
  
  
  
  
  
  
  
  
  
  
  
  
  
  
      
 
 
 
  Up to 12
months
from
Distribution
Date   
  
  
  
        

 

 

 

      Page 19



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

3.2 Payroll, Payroll Tax and Timekeeping (US, PR and Canada1)

3.2.1

  

Payroll and Payroll Tax - US, Puerto Rico, and Canada (Canada services to be
added 1/1/17 as part of the Workday implementation)

•    Gross to net payroll process

•    Payroll validation

•    Link to all benefit and compensation plans as required and provide
information to third party vendors

•    Regulatory, tax , and statutory filing consistent with historic practices

•    Remit employer and employee withheld taxes and deductions to the
appropriate parties on a timely basis consistent with historic practices

•    Issue all required compliance forms (e.g. W-2)

•    File all required annual tax or compliance returns

•    Complete year-end processing (Calendar 2016)

•    Provide employees support and issue resolution

•    Process payment of union dues

•    Wage attachments and garnishments

•    Outstanding checks/escheat process

•    Direct deposit transfer services, and pay statements

•    Issue Instant Pay cards consistent with existing practice ( E.g. final
checks in Oregon, pay corrections)

•    Check print and shipping services to the respective LW/Spinco facilities

•    Provide standard payroll reports

•    Provide general ledger data consistent with Finance TSA functional
requirements (e.g. Payroll Accounting TSA service 7.4)

•    Provide supporting documentation to Finance for payroll account
reconciliation including periodic payroll accrual calculations

•    Provide documentation and support for financial and other audits

•    Provide payroll support and “help-center” services to Transferred Employees
that may require legal entity transition

•    Support disbursement control and remittance

•    Coordinate tax withholding, history, maintenance and delivery of
information from payroll provider and government reporting

•    Track vacation and absence through the local HR support consistent with
historic practices

   Monthly charge of
$32 per active
employee census.    12 months    30 days written
notice

 

Except for
Section 3.3.2
Security
Access
Administration,
all Section 3.0
Human
Resources
Support
services are
interlinked, and
must be
terminated as a
bundle

  

Consistent with functional metrics in the six month period prior to spin -
weekly/biweekly payroll process for US (and Canada beginning in 2017)

 

Payroll processing will require pre-funding by cash wire / good funds in the
bank by close of business Tuesday (Canada) / Wednesday (US) current week’s
payroll run.

 

Services provided will be through same support structure and systems as which it
provides services to ConAgra Foods, Inc. employees. Services will be under
organization/legal entities that may result from the spin-off.

 

If major restructuring or acquisitions take place during the TSA and require
support, such support will require mutually agreed project resourcing and
additional charges.

 

 

 

      Page 20



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)      Duration      Required Notice
for Early
Termination     

Service Levels

  

•    Unemployment Administration – current practices and procedures using
existing 3rd party

•    Payroll processing support for CAG Voluntary Deferred Compensation and
Directors’ Deferred Compensation programs (through 12/31/16)

•    Payroll processing support for LW Voluntary Deferred Compensation and
Directors’ Deferred Compensation programs (beginning 1/1/17)

•    Scope of the Payroll, Payroll Tax and timekeeping service initially
includes US, Puerto Rico and Canada (8 Sales employees). On January 1, 2017, the
scope will increase to include LW Canadian operations as part of the Workday
system implementation.)

           

3.2.2

  

Timekeeping (IT/Kronos interdependency)

•    US: continue time and attendance services through Kronos and payroll system
(PeopleSoft until 12/31/16 / Workday beginning 1/1/17)

•    Canada: establish time and attendance services utilizing Kronos beginning
1/1/17. IT and HR project to be activated pre-spin

           See above 3.2.1       Process time and attendance for US and CAN (one
plant - Taber) weekly/biweekly 3.3 People Data Management and Other HR Admin
Services 3.3.1   

People Data Management and other HR Admin

•    Updating, maintaining employee data on the HRIS or system of record
including changes of status etc. aligning with current practices and procedures

•    Tracking and reporting of Contingent workforce data, including compliance
status checks and system access compliance

•    Processing and managing the transfer of staff from one service area,
business line or facility to another

•    Facilitate car mileage for payroll processing where applicable, consistent
with existing practices [This process is managed by Treasury/Dae DiCenzo today]

•    Generate required reports to government and federal agencies. For example,
fair hiring practice reports or government mandated training classes

•    Lead and coordinate the user testing of Workday HRIS/HR Application system
until LW tenant split occurs

•    I9 administration through LW tenant split (or sooner, if a separate LW I9
system is established (after 1/1/2017))

•    ACA administration for calendar year 2016

    
 
 
 
 
  Included in
census
based
charge for
3.2,
Payroll   
  
  
  
  
        12 months        
 

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 

30 days written
notice

 

Except for
Section 3.3.2
Security
Access
Administration,
all Section 3.0
Human
Resources
Support
services are
interlinked, and
must be
terminated as a
bundle

  
  

 

  
  
  
  
  
  
  
  
  
  
  
  
  
  

  

Support HR administration for transactions daily

 

Provide Level 1 HR system support (Payroll, HR and Benefits) daily

 

 

 

      Page 21



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)   Duration   Required Notice
for Early
Termination   

Service Levels

3.3.2

  

Security Access Administration: Employee to Contractor conversion for continued
systems access * (extendable through 2/28/18)

•    Conversion and administration of employee records in HRES/Workday to
maintain system access with CAG/Parent systems for the full duration of the TSA

   $10,000
per month
after
payroll
termination   Through
February
28, 2018,
consistent
with IT
duration   NA –
required
for the full
TSA
duration
unless all
services
are
terminated    Convert and maintain user ID’s and systems security access after
LW/Spinco’s independent HRIS conversion

3.3.2.5

   TSA/Transition Training: requires sufficient headcount / people resources on
board no later than 3/1/17 to begin transitional work (e.g. Benefits
Administration, HRIS)    $80 per
hour plus
materials
and travel     See above
– 3.3.1   

3.3.3

  

Learning and Development – Manage existing Alchemy instance and HRIS linkage

Continue plant safety learning and development programs (see IT TSA for
associated IT costs) [after split, LW will need a new interface from Alchemy]

   $3,000 /


month for
admin

  12
months
(dependent
on
Workday
tenant
split)   30 days    Scope includes existing services only. Can be independently
terminated if WD interface is deemed unnecessary

3.3.4

  

Additional Services - Success Factors:

•    Access to Success Factors data through 1/1/17 (end of CAG SF contract)

•    Talent Management and Advanced Comp capabilities are included in the scope
of Workday project. (hence the tenant split date 10/17)

   $2,500 /
month   Through
1/31/17   NA   

3.3.5

  

Additional Services – Relocation:

•    Administration of any in-process or new LW Spinco relocations to the extent
of charges incurred in calendar 2016.

•    Knowledge/information transfer to facilitate transition of Relocation
Administration to LW under a new, separate Sirva contract.

   Pass
through of
direct
vendor
fees.   Through
12/31/16   NA   

3.3.6

  

Additional Services – Project Work (time and materials)

•    Additional requests for mutually agreed services outside above scope of
services (e.g. data interfaces)

•    To be defined: Project plan related to tenant split, costs of WD tenant
split carried by LW post spin

   $100 / hr
project
work1 plus
pass
through of
direct costs     See above
– 3.3.1   

 

 

 

      Page 22



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

3.4 International Payroll & Benefits Administration

3.4.1

  

International Employee Payroll

•    Continuation of employment within ConAgra legal entities for existing
international employees. These employees’ roles are 100% dedicated to LW work.

•    Columbia (1 employee)

•    Mexico (7 employees, plus pass-through of 1 temporary employee through
Manpower )

•    Panama (2 employees)

•    Australia (1 employee)

•    Netherlands (1 employee)

•    Canada (8 Sales employees until 12/31/16, at which time this group will
move under LW in Workday) Note: Beginning 1/1/17, all Canada-related payroll
will be executed within Workday.

•    Continuation of CAG/Parent Payroll processes for the international markets
listed above through ConAgra’s TMF Global agreement.

   $32 per
employee
per month
plus pass
through of
direct
employee
costs
including
salary,
incentives,
direct
employer
taxes or
penalties    Through
3/1/17    NA    Continuation of existing TMF Global agreement support as needed
by country until LW agreements and capability to execute is in place

3.4.2

  

International Employee Benefits Administration

•    Continuation of CAG/Parent benefits plans and related administration for
international markets including:

•    Mexico –

•    5 Sales employees on individual benefits plans

•    2 Supply Chain employees currently covered by CAG Mexico group plan

•    Canada - 8 Sales employees until 12/31/16

   $15 per
employee
per month
plus pass-
through of
direct
costs and
claims    Through
3/1/17    NA    Continuation of existing TMF Global and/or Mercer agreement
support as needed by country until LW agreements and capability to execute is in
place

 

 

 

      Page 23



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration   Required Notice
for Early
Termination   

Service Levels

4.0 Supply Chain

4.1 Enterprise Procurement   

4.1.1

  

Enterprise Procurement

•    Procurement support / consulting for non-commodity ingredients, natural
gas/electricity, packaging, indirect materials, services, travel, spare parts,
and marketing.

   $75 /
hour    6 months   NA   

4.1.2

  

Enterprise Procurement

•    Participation in CAG/Parent’s enterprise procurement contracts as
permissible by vendors.

   Pass
through
of direct
costs    12 months   30 days   

4.1.2

  

Capital and Indirects – CAG SAP ALM Access * (extendable through 2/28/18)

•    Material Specification approval workflow

•    Item and Vendor Master Data additions (GBS/DMO)

•    Material data cleansing (GBS/DMO)

•    CIR/Capital Project systems access

   Cost
included
in IT
and
GBS
services    12 months
(based on
IT/ERP
separation
plan)   30 days   

4.1.4

  

Enterprise Procurement – IT Hardware and Services Contracts * (extendable
through 2/28/18

•    Transitional LW participation in enterprise contracts for procurement of IT
hardware and services as permissible by vendors

   Pass
through
of direct
costs    12 months
(based on
IT/ERP
separation
plan)   NA   

5.0 Operations

5.1 Environment, Health, Safety and Security

  

5.1.1

  

Data tracking and reporting *

•    Safety / environmental metrics

•    Environmental tasks

•    Audit findings and closure of findings

•    Intellex access

   $4,500 /
month    6 months   30 day
notice   

 

 

 

      Page 24



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)   Duration    Required Notice
for Early
Termination   

Service Levels

5.1.2

  

On-line compliance support *

•    Safety Data Sheet storage – Site Hawk – (SDS) likely done by Distribution
Date; included as part of IT TSA

•    Management of DOT regulated vehicles (tractor / trailer drivers) (as
permitted by law)

          

5.1.3

  

Other *

•    Sustainable Development Reporting Tool “SDRT” (in SAP)

•    Lockout Pro - no application cost; duplicate from CAG and transfer to new
LW servers

          

5.1.4

  

Training

•    Alchemy System plus subscription as a pass through

   $75 / hr1
plus
subscription
pass
through   6 months      

5.1.5

   Security Supplier Audits to support C-TPAT    $90 / hr
plus
travel   TBD    TBD   

5.1.6

  

Department of Homeland Security

•    Chemical audit process

   $90 / hr
plus
travel   TBD    TBD    6.0 Research and Development – Workflow Support

6.1

  

Food Safety Auditing *

•    Internal Facility Audits

   Hourly
rate plus
travel   3 months    30 days   

David Melton CAG provider of LW current and historical audit Data. Chris R.&
Todd Badgley LW Points. Train for

1 or two Audit shadows: Training from David Melton to new LW manager Food
Protection –Audit.

(confirmed)

 

 

 

      Page 25



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

6.2

  

Product Development – Access to Subject Matter Experts *

•    Microbiological consulting for Foods Safety issues

   Hourly
rate
based on
position    6 months    30 days   

DeAnn Akins-Lewenthal CAG contact. Chris R. Todd Badgley LW. External consultive
industry benchmarking, Participate in one onboarding discussion with New
Principal Microbiologist LW

(confirmed)

6.3

  

Packaging *

•    Access to Packaging Dynamics lab

•    Access to Packaging Subject Matter Experts

   Hourly
rate
based on
position    6 months    30 days    Limited use with advance notice. Do not
estimate more 4 service requests, Eric Sinz CAG contact, Kim Williams LW point.
(confirmed)

6.4

  

Supplier Quality- Domestic *

•    Consultation support for establishing new LW function

•    Training / procedural awareness of new hire for LW

   Hourly
rate
based on
position
plus
pass-
through
of travel
expenses    6 months    30 days   

Penny Mack CAG and New Manager Food Protection, Supplier compliance for LW

Current Contacts Chris R and Todd Badgley. Supplier Risk Ranking data and
process as well as all supplier quality practices reference documentation.
Training only no new audits to be done by CAG for LW

6.5

  

Supplier Quality – International *

•    Consultation support for establishing new LW function

•    Information Sharing on all external International provider companies

•    Access to SAI for global services for BRC/GFSI audits

   Hourly
rate
based on
position
plus
pass-
through
of travel
expenses    12 months    30 days   

Work with Joseph Elrefaie

Chris Fosse to be informed, Chris Rhynalds and Horst Ellendt For LW (Work in
process)

 

 

 

      Page 26



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

6.6

  

Consumer Affairs Support – Retail, GBU, MBU and Foodservice *

•    Resources to maintain call center and escalation process

•    Astute reporting and data extracts

•    LW specific 800# - assigned

   $2,500 /
month    7 months    30 days   

Work with Leslie Skybo CAG contact, Horst Ellendt LW and Jim Neavill

(Work in process)

6.7

   Retail heating (cooking) validation studies for packaging development *   
Hourly
rate based
on position    6 months    30 days   

20 products to validate

Lea Anne Dea =CAG provider

Ghislaine Joly LW contact

(Confirmed)

6.8

  

Sample Manager Access / Microbiological *

•    Support for Sample Manager program – IT Systems and Microbiological
technical support.

   Hourly


Rate based
on position

   6 months    30 days   

Greg Shuett IT system support

Kari Sweeney business application support

Dawn Vaadeland LW IT

transitional support. Todd Badgley LW Point until new Principal microbiologist
hired.

(confirmed)

6.9

  

Foreign Material Analysis – Retail * (extendable up to 3 months)

•    CAG forensic analysis for Retail FM Complaints

   Hourly


Rate

   3 months


Only until
LW FM
Lab is
relocated
into new
upgraded
space and
enhanced
capabilities

   30 days   

Eric Brown CAG provider

Jeff Nelson LW point (FM Lab) Russell Jones –Retail product Quality LW

(confirmed)

7.0 Marketing Support

7.1

  

Coupon Clearinghouse *

•    Pending vendor consent, continued support of coupon processing and
redemption for a run-out period (to be determined based on activity levels)

   $500 per
month plus
coupon
redemption
costs    12 months    30 days    Consistent with the six (6) month period up to
and including the Distribution Date and interdependent with vendor contract
assignment negotiation

 

 

 

      Page 27



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

8.0 Corporate Controllers’ Group

  

8.1

  

Financial Accounting Services * (extendable through 2/28/18)

•    Managing period-end close schedule and processes in the SAP ledger system
including journal entry processing and account reconciliations as specified.

•    General Ledger maintenance including updating chart of accounts,
maintaining currency rates, translation tables, and accounting periods, and
mapping and loads to ASI and BPC.

•    Currency revaluation/translation processing and posting, as applicable

•    Provide data in support of transition to new general ledger systems, as
required.

•    Monthly accounting transactions (e.g., Concur accruals, IR no GR Report
Processes (“GRIR”), Cash Settlement Processes)

•    Reconciliation of all cash accounts – support TBD

•    TSA billing, weekly remittance administration and reconciliation

   $21,600    12 months       TBD in transition planning (e.g. closing schedule
and fiscal period alignment)

8.2

  

Fixed Assets Management * (extendable through 2/28/18)

•    Complete Fixed Asset system maintenance

•    Capitalize, retire, transfer of assets in FA system

•    Set up project number (p-value) based on approved Capital Investment
Request (CIR).

•    Provide access to Fixed Asset and Capital Management related reporting

•    Verify monthly depreciation interfaces with ASI

•    Provide Tax with PP&E-related information and prepare tax package for
yearend tax return

•    Set-up assets for new company (Question on this regarding the implications
to existing processing in SAP in particular)

•    New company to provide authorized capital transfer, impairment, divestment
(CTID) request form to CCG for processing

•    New company to send project completion notice to CCG

•    Capitalize and categorize assets for new company

•    New company to provided information from periodic physical inventory of
capital assets

•    New company to provide idle asset listing to CCG quarterly

•    Provide new company with data extracts required for conversion to new
systems, as needed.

   $2,700    12 months      

 

 

 

      Page 28



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)   Duration    Required Notice
for Early
Termination   

Service Levels

8.3

  

Property Tax, Insurance & Loss Support

•    Prepare real estate/personal property tax packages for Corporate Tax

•    Approve and code invoices/payment requests related to real estate and
personal property returns

•    Determine and accrue real and personal property taxes

   $2,700   12 months      

8.4

  

Finance-related payroll support – interlinked with PeopleSoft/Workday / Payroll
service 3.2.1

•    Execution of existing financial accounting processes associated with
payroll processing

•    Generate weekly payroll funding wire invoice and supporting documentation

   $5,400   12 months      

8.5.1

  

International Finance Support - CCG

•    Financial Reporting Support for International Regulatory Filings

•    Access to and transfer of historical data

•    Transactional accounting support consistent with historical scope and
practices

•    Scope includes Netherlands, Hong Kong, Australia, Columbia, Panama, Puerto
Rico and Mauritius

•    Pass-through of country-relevant TMF Global direct charges

   $2,700 plus
pass-
through
of direct
costs
(TMF)   3 months      

8.5.2

  

Ad hoc CCG International Finance Support

•    Ad hoc support as mutually agreed after 8.5.1 terminates

   $85 / hr   Month 4-6
after spin      

8.6

   Additional financial services or ad hoc projects to be negotiated on a flat
rate or hourly rate basis, based on availability of resources.      12 months   
  

8.7

   Corporate FP&A Support    $85 / hr   12 months      

8.8

  

International Finance Support - Mexico

•    BPCS Transactional support including AR, AP

•    Inventory accounting, reserve management and reconciliations

•    Execute period close

•    Administer cash remit and reconciliations

•    Due To / Due From reconciliation related to Mexico transactions

   $15,400   12 months    30 days   

8.9

   Internal Audit –Hosting Q2 FY17 SOX certification room (not extendable)   
Pass-
through
direct
costs   One time    NA   

 

 

 

      Page 29



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)   Duration    Required Notice
for Early
Termination   

Service Levels

9.0 Treasury Services (Treasury, Fleet, Credit, Insurance and Real Estate)   
9.1   

Cash Management

•    Provide the following data for Cash Management processes:

•    Bank Relationship Management: monthly bank fees sent from bank on account
analysis statements

•    Bank Accounts: maintain bank accounts listing, signers and documentation
via. Excel spreadsheet

•    Cash Positioning and Forecasting: bank balance data by legal entity in
U.S., Canada and Mexico only, prior day and intraday bank balances where
applicable,

•    Transaction level detail by transaction type (e.g., investments,
confirmed/unconfirmed trades, etc.)

•    Provide support/resources for the following Cash Management processes

•    Daily cash positioning

•    Cash flow forecasting physical cash in bank accounts for U.S., Canada and
Mexico only

•    Transaction confirmation / settlement

•    Manage / track interest and principal repayments

•    Opening and closing of bank accounts

•    Manage bank portals

•    Cash flow forecasting

•    Manage I/C loans, LE funding

•    Execute external treasury payments (ACH’s, wires)

   $2,250
plus pass-
through
of direct
3rd party
costs   3 months    30 days   

9.2

  

Treasury Systems:

•    SAP Treasury Cash Management and bank portals:

•    Scope of services include: Treasury support for initial set-up and testing
(as well as ongoing testing based on SAP system change requirements or service
packs) of separate SAP cash management role, LW Co Code specific TRM0, bank
websites, training of new LW Treasury staff, the dual control aspect for
execution of an ACH/Wire/FX transaction through the SAP Treasury module or
banking websites, as well as monitoring and troubleshooting the daily BAI II
file & ACH/Wire bank confirm levels 1, 2 &/or 3 to ensure bank account activity
is imported into the general ledger.

   $110 per
hour   12
months    30 days   

 

 

 

      Page 30



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)     Duration      Required Notice
for Early
Termination     

Service Levels

  

•    Wire Vendors & Rep Line Setup:

•    Provide cVend business process support in setting up new AP wire vendors as
well as modification of existing wires, deleting or adding new repetitive wires
using BP and OT81 and daily monitoring of bank files and confirmations.)

          

9.3

  

Interim Treasurer Support

•    Provide one existing employee to serve in an interim leadership role for
SpinCo Treasury Services in order to provide SpinCo with additional time to find
a qualified person to fill the position of SpinCo Treasurer.

•    Employee takes all direction solely from SpinCo management in provision of
Treasury Services.

•    Employee has duties and responsibilities solely with respect to the LW
Business and for members of the LW Group.

•    Employee has no duties or responsibilities with respect to the Consumer
Foods Business or for any member of the ConAgra Group.

•    Charges for this service are based on pass-through of the existing
employee’s direct costs including salary, pro-rata share of incentives,
benefits, employer taxes, and reasonable travel.

    
 
 
 
 
 
 
 
 
  Pass
through of
employee’s
direct costs
including
salary,
incentives,
benefits,
claims and
travel   
  
  
  
  
  
  
  
  
       3 months         NA      

9.3

  

Light Fleet Vehicle Program:

•    Manage company light fleet vehicle program with Wheels, Inc. Scope of
services include CAG Treasury support for initial set-up and testing of two new
client IDs (U.S. ~369 vehicles & Canada ~15 vehicles), transferring existing
vehicles on the Wheels program prior to close into the new LW program after Spin
close, managing relationship with Wheels, Inc. to ensure all assigned drivers
and farm/plant locations with pool vehicles receive updated titles &
registration, new insurance and fuel cards etc., while maintaining the daily
approvals and monitoring of vehicle accidents, maintenance & fuel use.

•    Provide Maintenance Service agreement data

•    Provide support resources to review and approve Maintenance Services
Agreement

    
 
 
 
 
  $2,600 /
month plus
pass-
through of
direct 3rd
party costs   
  
 
  
  
       3 months         30 days      

 

 

 

      Page 31



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration      Required Notice
for Early
Termination     

Service Levels

9.4

  

Credit Services:

•    Provide support/resources for the Credit Check process

•    Assist in workflow of credit apps and phone training as needed. Scope of
services include training LW collections group to implement a best in class
credit and risk mitigation department. Transition of the credit responsibilities
to LW where they have the tools, recommended procedures, and training to absorb
these additional responsibilities.

   $110 /
hour      3 month         NA      

9.5

  

Insurance

•    Assist in claims activity

•    Transition business continuity plans and processes

   $110 /
hour      3 month         NA      

9.6

  

Risk

•    Assist in Risk Management functions (systems functionality, not management
decisions)

•    Assist with systems maintenance

•    Assist in first quarterly reporting flows

   $110 /
hour      3 month         NA       10.0 Corporate Tax          10.1 Sales & Use
Tax         

10.1.1

  

State and Local Sales/Use Tax Return Support

•    Providing Vertex access (In Appendix 1, LW IT Gold Application list)

   Charged
in IT         

10.2 1099’s

10.2.1

  

1099 Forms

•    Preparation of 1099 forms for calendar 2016

   TBD      TBD          TBD

 

 

 

      Page 32



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

    10.3 Unclaimed Property

10.3.1

  

Unclaimed property reporting for calendar 2016

•    Preparation of unclaimed property reports as required

•    Provide payment information

   Included
in 9.1.1    TBD       TBD 10.4 Q2 Provision

10.4.1

  

FY17Q2 Provision

•    Computation of FY17Q2 income tax provision, adjustments to deferred tax
accounts and required disclosures pursuant to ASC 740 for Lamb Weston (includes
all entities that are part of Lamb Weston’s consolidated financial statements).

•    Services are performed at the direction and oversight of Lamb Weston and
its advisors.

•    Lamb Weston management and/or advisors is responsible for reviewing and
making all decisions with to respect the provision.

   Hourly at
the
following
rates:

Director
$115

Manager
$90

Sr
Financial
Analyst
$75

   Through
filing of
Form
10-Q for
FY17Q2    N/A    11.0 Facilities and Real Estate

11.1

  

Occupancy of CAG/Parent office space and related amenities (e.g. Naperville) *
(extendable up to 3 months)

•    Includes access to parking, cafeteria services, fitness facilities,
security, and office and mail services.

•    Services also include access to facilities database for property info /
info finder information, any items handled under corporate, corporate security
services, real estate/lease management, facility IQ (tool for utility payments),
and EH&S historical data database access

   $750 per
occupant    6 months    30 days    Consistent with the six (6) month period
prior to the Distribution Date

 

 

 

      Page 33



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

ID    

  

Description of Service (Extendable Services as defined in the TSA
Section 6.1(b) are identified with an asterisk “*”. Unless otherwise
noted, the maximum extension is six months.)

   Cost (per
month
exc.noted)    Duration    Required Notice
for Early
Termination   

Service Levels

11.2   

Real Estate & Facilities:

•    Provide support/resources to assist in the approval or negotiation of
additional build out and leases.

•    Assist in completion of build out projects in Kennewick and Eagle,

•    Continuation of McMunnis lease payment processing if needed

   $110 /
hour
plus
pass-
through
of
direct
costs
and
travel    6 months    NA    12.0 TSA Program Management 12.1   

Program Management and Project Planning * (extension required to coincide with
end date of longest duration service)

•    Program Management resources to manage transition projects and resource
coordination with LW/Spinco’s transition team

•    Steering governance

   $10,000
/ month    12
months    NA    PMO support for TSA Functions (IT, HR, SC, Finance and overall
TSA)

 

 

 

      Page 34



--------------------------------------------------------------------------------

     TSA – Annex B – Appendices            Transition Services Agreement
Schedule of Services

12.1 Appendix 1: LW Gold Application List

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application -Infrastructure
   Carbon Black Endpoint Protection   TSA   None   Application    Lockout Pro
Enterprise   TSA   None   Application    Line Events Data System (LEDS)   TSA  
None   Pass Thru Application    AMAG Badge Security System   TSA   None  
Application    Kronos Workforce Central v 7   TSA   Logically separate  
Application    Kronos Workforce Central v5.1.22.808   TSA   None   Pass Thru
Application    Kronos Enterprise - v5.0.5 (Clocks)   TSA   None   Application   
Workday (628k/annually)   TSA   None   Application    Intelex   TSA   None  
Application-Infrastructure    BMC Control-M 7.0   TSA   None   Fixed
Application-Infrastructure    Incident Management/Remedy Service Now   TSA  
None   Application-Infrastructure    BMC Patrol 7.6   TSA   None  
Application-Infrastructure    BMC Analytics 4.0   TSA   None   Application   
IBM EDI VAN replacement of GIS (Gentran Integration Suite)   TSA   None  
Application    ExtendAg/Gradestar   Independent   None   Application    Decernis
  Independent   None  

 

 

 

     



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Infrastructure    Thermal
Printers   TSA   None   Application    ASC Trac - 8.01   Independent   None  
Application    Salesforce.com   TSA   None   Pass Thru Application    LW
Blacksmith   Independent   None   Application    Lamb Weston Brooks Internet
(RPM and Intelliscribe)   Independent   None   Application    Milemaker- Rand
McNally - v 19- Release 2Q12   TSA   None   Fixed Infrastructure    Apache Web
Server v2.2   TSA   None   Application-Infrastructure    Vision   Independent  
None   Application-Infrastructure    PCS   Independent   None   Application   
DOMO   Independent   None   Application-Infrastructure    Xray   Independent  
None   Application-Infrastructure    TN3270   Independent   None   Application
   PVCS Version Manager   Independent   None   Application-Infrastructure   
Libra   Independent   None   Infrastructure    ECS   Independent   None  
Infrastructure    RightFax   TSA   None  

Infrastructure

   PrintSmart (Ricoh Printing Peak/Ryzek)   Independent   None  

Application

   Genesis (Centralized) 9.1   Independent   Extract Data  

Infrastructure

   SmartNet on DC 2.0 7Ks   Independent   None  

Application

   Stat-Ease Design Expert   Independent   None   Application- Infrastructure   
LW SolidWorks Design Software   Independent   None  

Application

   LW LinkUP Check Printing   Independent   None  

 

 

 

      Page 36



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application-Infrastructure
   WinZip 14.5   Independent   None   Infrastructure    SMS 3rd Party Network
Support   Independent   None   Infrastructure    All Data Line & Internet
Charges - AT&T   TSA   None   Infrastructure    Cerium   TSA   None  
Application    LW Sales Discovery System (SDS)   Independent   None  
Application    1 EDI source   Independent   None   Application    Conga  
Independent   None   Application    BMI   Independent   None   Infrastructure   
High Speed Scanner   Independent   None   Application    Maximo 7 - v7.1.18  
Independent   None   Application    Maximo 4.1.1   Independent   None  
Application    Minitab   TSA   None   Application    SAS   Independent   None  
Application    Amphire / ITrade   Independent   None   Application    Mercer
Pension   TSA   None   Application    SiteHawk MSDS Solution   TSA   Separate
Contract/License   Fixed Application    BPCS (Intl - Mexico)   TSA   None  
Application    Descartes   Independent   None   Application-Infrastructure   
Xcel   Independent   None   Application-Infrastructure    VSE   Independent  
None   Application-Infrastructure    Syncsort   Independent   None   Application
   Sample Manager v 10.0   TSA   None   Fixed Application    PFM (Professional
Flight Management)   Independent   Extract Data  

 

 

 

      Page 37



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    AvTrak  
Independent   Extract Data   Application    AutoCAD   Independent   None  
Application    AutoCAD Factory Design Suite Ultimate   Independent   None  
Application    AutoCAD Inventor   Independent   None   Application    AutoCAD LT
  Independent   None   Infrastructure    Omaha DataCenter   TSA   None  
Infrastructure    Oracle Database Platform Multiple   TSA   Logically separate  
Fixed Application    SISTEM   TSA   None   Application    ADP (check printing)  
TSA   None   Application    AutoCAD P&ID   Independent   None   Infrastructure
   CoSentry Location (Tierpoint Datacenter)   TSA   None   Application    DS
Control Point   TSA   None   Application    Sedgwick Via One Express   TSA  
None   Application    W-2 Express   TSA   None   Application    AutoCAD Plant 3D
  Independent   None   Application    Contract Management Database   TSA  
Logically separate   Application    Sustainable Development Reporting Tool (aka
SDRT)   TSA   None   Application    HCAR   TSA   None   Application   
Behavioral Observation System (BOS) - aka Be-Safe or BTOPS   TSA   None  
Application    HR eforms - Workflow   TSA   None   Application-Infrastructure   
LW Portal (SharePoint for links to Café Portal links)   TSA   Follow Up  
Application    Sterling Integrator (SI)   TSA   None  
Application-Infrastructure    BizRights v 6.1.2.0   TSA   None  

 

 

 

      Page 38



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    Managed
Service - Application   TSA   None   Fixed Infrastructure    Managed Service -
Infrastructure   TSA   None   Infrastructure    Managed Service - Security   TSA
  None   Application-Infrastructure    Corel Video Studio Pro   TSA   None  
Application    Microsoft Dynamics AX - App   TSA   None  
Application-Infrastructure    SharePoint 2007   TSA   None  
Application-Infrastructure    SharePoint 2010   TSA   None  
Application-Infrastructure    Software - Office 365   TSA   None  
Infrastructure    LDAP/Active Directory   TSA   None  
Application-Infrastructure    Cafe Portal   TSA   Follow Up   Application    SAP
- Financial Accounting (FI) v6.0 EHP6   TSA   Logically separate   Fixed
Application    ACL   Remove   None   Application    ADP   Independent   None  
Application    Guardian Electronic I9   Independent   None   Application    DTM3
- Alarm Lock   Independent   None   Application    Lamb-Weston ASI   Independent
  None   Application    Sapphire v4.3   Remove   Extract Data  
Application-Infrastructure    TMON   Independent   None   Application    Avanti
  Independent   None   Application-Infrastructure    SMS Launcher   Independent
  None   Application-Infrastructure    BlueBeam PDF Revu   Independent   None  
Application    Lockout Pro   Independent   None  

 

 

 

      Page 39



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    Chesapeake
Unclaimed Property Compliance System   Remove   None   Application    Infofinder
  Remove   Extract Data   Application    SAP - BW - Business Warehouse   TSA  
Logically separate   Application    My Recipe - SuccessFactors   TSA   None  
Fixed Application    SAP - ALM   TSA   None   Application    Attendance  
Independent   none   Application    Bill of Materials   Independent   None  
Application    Budgeting - Account Management System (AMS)   Independent  
Testing Required   Application    Employee Engagement Tracking   Independent  
None   Application    Employee Kiosk   Independent   None   Application   
Grower Accounting   Independent   None   Application    Grower Portal  
Independent   None   Application    Local HRMS/Payroll   Independent   None  
Application    LW Earth   Independent   None   Application    Manifest
Application Suite   Independent   None   Application    Overtime Signup  
Independent   None   Application    Pack Plan   Independent   None   Application
   Park Rapids Grade Load   Independent   None   Application    Park Rapids
Grower Accounting   Independent   None   Application    Park Rapids Scale
Tickets   Independent   None   Application    Quality Assurance Application
Suite   Independent   None   Application    Raw Grading (Management)  
Independent   None   Application    Shift Reporting (OEE)   Independent   None  
Application    Taber Grading   Independent   None   Application    Taber Grower
Accounting   Independent   None  

 

 

 

      Page 40



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    Training
Tracking   Independent   None   Application    Unit Cost   Independent   None  
Application    USDA Grading   Independent   None   Application    SAP -
AP/Treasury   TSA   Logically separate   Application    CIR - Workflow
Internally Developed   Remove   Extract Data   Application    Agrep / grep  
Independent   None   Application    SAP - BOBJ Crystal Reports XI R2   TSA  
Logically separate   Application    SAP - BOBJ Webi 4.0   TSA  
Logically separate   Infrastructure    Continuant   Remove   None   Application
   Corp Tax   Remove   None   Application-Infrastructure    Dell\Quest -
Foglight/Spotlight - Performance Analysis for SQL   Independent   None  
Application    DS Collaborate - 7.6   Independent   None   Application    DSFM -
Demand Solutions Forecast Management - 9.7   Independent   None   Application   
DSRP - Demand Solutions Requirements Planning - 9.7   Independent   None  
Application    Demand Solutions Forecast Management (DSFM) and Demand Solutions
Replenishment (DSRP) - v 12   Independent   None   Application    Enwisen
OffBoarding - v1.0   Remove   None   Application    Enwisen OnBoarding - v4.5  
Remove   None   Application    Enwisen Total Rewards Statement - v4.0   Remove  
None   Application    Visual Importer   Independent   None   Application   
Processor Link - Fidelis   Independent   None   Application    SAP - Business
Planning & Consolidation (BPC) v 7.5   TSA   Logically separate   Application   
Idera - SQL Admin Toolset   Independent   None   Application    SAP - CPM   TSA
  Logically separate  

 

 

 

      Page 41



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    SAP - Data
Services   TSA   Logically separate   Application    SAP - Linkup (Local Check
Printing)   TSA   Logically separate   Application    SAP - MRS Multi Resource
Scheduling (MRS)   TSA   None   Application    SAP - Project Systems/Fixed
Assets   TSA   Logically Separate   Application-Infrastructure    Snag IT  
Independent   None   Application    Secure File Transfer (IPSwitch ws_ftp 12
Professional)   Independent   None   Application    Edge Chemical Dispensor  
Independent   None   Application    Witness Simulation Software   Independent  
None   Application    LW Colos   Independent   None   Application    Markem
Coders   Independent   None   Application    SAP - SolMan - Solution Manager  
TSA   None   Application    Visual FoxPro   Independent   None  
Application-Infrastructure    Microsoft Project   Independent   None  
Application-Infrastructure    Microsoft Visio 2010   Independent   None  
Application-Infrastructure    Microsoft Visual SourceSafe 2005   Independent  
None   Application    SAP - TREX - NetWeaver Search and Classification   TSA  
None   Application    Managed Service - BPCS (Intl - Mexico)   TSA   None  
Application-Infrastructure    Software - Office 2010   Independent   None  
Application-Infrastructure    Software - Office 2013   Independent   None  
Infrastructure   

CONTRACTED LABOR-LW

Mainframe Support (InfoSys)

  TSA   None   Application-Infrastructure    SQL Server Management Studio  
Independent   None  

 

 

 

      Page 42



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application-Infrastructure
   SSAS - SQL Server Analysis Services 2005, 2008, 2012, 2014   Independent  
None   Application-Infrastructure    SSIS - SQL Server Integration Services 2008
  Independent   None   Application-Infrastructure    SSRS - SQL Server Reporting
Services 2008   Independent   None   Application-Infrastructure    Windows
SharePoint Services 3.0   Independent   None   Application-Infrastructure   
Yammer   Remove   Remove LW users   Infrastructure    Microsoft Azure
(Lamb-China) - included in MS EA   Independent   None   Infrastructure   
Microsoft Reporting Services (SSRS) 2008   Independent   None   Infrastructure
   Network Cost for Infrastructure as a Service (IaaS)   Independent   None  
Application    NetDocuments   Remove   None   Application    Phoenix Fuel  
Independent   None   Application    Pentaware (PentaSuite)   Independent   None
  Application    Ariba eProcurement   Remove   None   Application    Ariba
eSourcing - SaaS   Remove   None   Application    SAP - BOBJ Dashboards 4.0  
Remove   Logically separate   Application    SAP - Xcelsius   Remove  
Logically separate   Application    ScheduleSoft-Lamb Weston   Independent  
None   Application    Send Word Now   Remove   None   Application    Portfolio
Management (Accolade)   Remove   Extract Data   Application-Infrastructure   
Hyena   Remove   None   Application    SYSTRAN   Independent   None  
Application    Tibersoft   Independent   None   Application    TimeTrak 10 -
timekeeping & scheduling   Independent   None  

 

 

 

      Page 43



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    TopsPro  
Independent   None   Application    Tugboat/SOS   Independent   None  
Application    Dairy Comp   Independent   None   Application    MEI - LW  
Independent   None   Application    Vertex Returns   Remove   None   Application
   Vertex Sales Tax Calculator   Remove   None   Application-Infrastructure   
VMWare Horizon Client   Remove   None   Application    WinShuttle   Remove  
None   Application    XiBuy   Remove   None   Application    Teammate   Remove  
None   Application    Zeus for Windows   Independent   None   Application   
CONTRACTED LABOR-Future SAP Ecosystem Support   Independent   None   Application
   SAP - ECC Carve Out - SLO   Independent   None   Infrastructure    Cloud
Services   Independent   None   Infrastructure    Storage Compute On Prem for
Future SAP Ecosystem   Independent   None   Infrastructure    Cloud Support for
ERP - dup   Independent   None   Application    CONTRACTED LABOR-ASI Staff
Aug/SME Legacy Support (T)   Independent   None   Application    CONTRACTED
LABOR-LW Legacy Manufacturing Support (Bill)   Independent   None   Application
   CONTRACTED LABOR-LW Production Support (Bill)   Independent   None  
Application-Infrastructure    Security Implementation   Independent   None  
Infrastructure    Help Desk - Tier Point Outsourced   Independent   None  
Infrastructure    Network/Route/Switch/FireWall   Independent   None  
Infrastructure    EUC (AppV, SCCM)   Independent   None  

 

 

 

      Page 44



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Infrastructure   
CONTRACTED LABOR-LW Mainframe Support (TCS)   Independent   None  
Infrastructure    Backup Solution   Independent   None   Infrastructure   
Storage Compute On Prem   Independent   None   Infrastructure    Email/O365  
Independent   None   Infrastructure    CONTRACTED LABOR-LW Mainframe Support
(Sirius)   Independent   None   Infrastructure    BPCS AS400 (Intl - Mexico)  
Independent   None   Infrastructure    Servers (File/Print) (Intl-Mexico)  
Independent   None   Infrastructure    AS400 Robot (Intl-Mexico)   Independent  
None   Application    cVend\cMat   TSA   None   Application-Infrastructure   
Solera DeepSee (Blue Coat SAP Appliance)   TSA   None   Application    Convey  
TSA   None   Fixed Application    Enwisen - Answersource   TSA   None   Fixed
Application    Workplace   TSA   None   Application    Kronos 5.2 HTML   TSA  
None   Application    PeopleSoft HR   TSA   None   Fixed Application   
SimplyWell   TSA   None   Application-Infrastructure    Dameware Mini Remote  
TSA   None   Application    Vertex Sales Indirect Tax O Series   TSA   None  
Fixed Application    Vertex Rate Locator 6.0.5.6.1   TSA   None   Application   
Visier   TSA   None   Application    GLSU (General Ledger Spreadsheet Uploader)
4.1   TSA   Logically separate   Fixed Application    Quest Stat   Independent  
None   Application    HR: Payroll - PayMatch Maintenance   Independent   None  
Application    PTMS (Property Tax Management System)   Independent   None  

 

 

 

      Page 45



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application   
Certification (aka AssureNet or CAE) 2.1.0   TSA   Logically separate  
Application-Infrastructure    AppSense   TSA   None   Application    Astute
ePowerCenter   TSA   Follow Up   Fixed Application-Infrastructure    Jabber  
TSA   None   Application    Concur   TSA   None   Fixed
Application-Infrastructure    Damballa Failsafe   TSA   None   Application   
e.CaseTrack   TSA   None   Fixed Application-Infrastructure    Cisco
Stealthwatch (Lancope Network Monitoring)   TSA   None  
Application-Infrastructure    Cyber-Ark 9   TSA   None  
Application-Infrastructure    FireEye HX (Mandiant host monitoring tools)   TSA
  None   Application-Infrastructure    Firemon   TSA   None   Infrastructure   
Web Proxying (Bluecoat) 5.4   TSA   None   Infrastructure    Firewalls - Palo
Alto VSX R67   TSA   None   Application-Infrastructure    IBM QRadar   TSA  
None   Application-Infrastructure    WebEx Audio   TSA   None   Infrastructure
   Vendor Remote Access - RAP & Juniper for Vendor QID access   TSA   None  
Application-Infrastructure    GigaMon Network Taps   TSA   None   Infrastructure
   Riverbed HW Maintenance   TSA   None   Application-Infrastructure   
Forensics Software   TSA   None  

 

 

 

      Page 46



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application-Infrastructure
   FireEye NX   TSA   None   Application-Infrastructure    Nessus Vulnerability
  TSA   None   Application-Infrastructure    Resilient   TSA   None  
Infrastructure    Load Balancers 2.14.04DL   TSA   None   Application    SAP -
Global Trade Services (GTS)   TSA   None   Fixed Infrastructure    Cisco
SmartNet - AV 9.3   TSA   None   Infrastructure    Tangoe’s Telecom Expense
Management (TEM) service   TSA   None   Application    Lease Analysis  
Independent   None   Application    EDIX (Intl - Mexico)   TSA   None   Fixed
Application    AutoCAD Plant Design Suite Ultimate   Independent   None  
Application    AutoDesk NavisWorks Freedom   Independent   None  
Application-Infrastructure    Solarwinds   TSA   None  
Application-Infrastructure    WebEx   TSA   None   Application-Infrastructure   
Adobe Products   Independent   None   Infrastructure    AV/AVI (simple meeting
rooms)   TSA   None   Application-Infrastructure    Cisco_Security_ELA   TSA  
None   Infrastructure    Dell Software EA   TSA   None   Infrastructure    DR
Mainframe (Hardware Support)   TSA   None   Infrastructure    Mainframe
(Hardware Support)   TSA   None   Infrastructure    e911   TSA   None  
Infrastructure    Intrado e911 Server   TSA   None   Infrastructure    Cell
Phones and Cell Cards - Verizon / Sprint / AT&T/ US Cellular   TSA   None  

 

 

 

      Page 47



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

LW Gold Application List             RATIONALIZATION

Application Category

  

Application Description

  Day 1 Status   Day 1 Work   TSA LW Fixed/Pass Thru Application    AutoDesk
Sketchbook Designer   Independent   None   Infrastructure    Telephony - 800,
Audi Conf., LD, Local Charges Consolidated   TSA   None   Application    DWG
TrueView   Independent   None   Infrastructure    Citrix   TSA   None  
Infrastructure    Backup systems and Data Domains Symantec and EMC   TSA   None
  Infrastructure    VMWare EA 5.5   TSA   None   Infrastructure    Microsoft
Enterprise Agreement (added 3/3/2016)   TSA   None   Infrastructure    Stratix
contract - RF Device Motorola MC9190 (RF devices/Motorola)   TSA   None  
Infrastructure    APC ISX Manager   TSA   None   Infrastructure    All Data Line
& Internet Charges - Level 3   Independent   None   Infrastructure    Cisco Call
Manager Licenses   TSA   None   Application    MarkView   TSA   Logically
separate   Fixed Application    Supplier Express   TSA   None   Fixed
Application    Synactive - ALM GuiXT   TSA   None   Fixed
Application-Infrastructure    Trend OfficeScan   TSA   None   Application    APR
spend clarity tool   TSA   None   Fixed

The parties agree that this list comprising Appendix 1, while lengthy, may not
be 100% complete or accurate. As such, references to this Appendix 1 are
understood to include all shared applications in use by the Business as of the
six (6) month period up to and including the Distribution Date, whether or not
specifically identified in this Appendix1.

 

* To also include shared applications used by employees in support of LW/Spinco
business operations but not referenced in Appendix 1.

 

 

 

      Page 48



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

12.3 Appendix 3: IT – Labor Rate Card

 

Resource

   Rate  

Internal Resource

     $TBD / hr   

External Resource Onshore

     $TBD / hr   

External Resource Offshore

     $TBD / hr   

12.4 Appendix 4: IT – Incident Management/Service Request Targets and SLAs -
insert InfoSys SLA / service level matrix

The following is a list of service targets and SLAs that are implemented to aid
in managing and monitoring incidents and service requests. The service targets
drive the number and type of notifications sent to support groups and management
when an incident is active. All Break fix / Production Support incidents must be
logged in CAG/Parents central incident management tool.

How do service targets and SLAs work?

There are two main types of service targets: Response and Restoration.

 

  •   Response measures how fast an incident is accepted/acknowledged by the
support group to which it is assigned. The response service target starts
calculating when an incident is first assigned to a support group and stops
calculating when the incident is assigned to an individual and the status is
changed to In Progress.

 

  •   Restoration how fast an incident is resolved by the support group. The
restoration service target starts calculating when an incident is first assigned
to a support group and stops when the incident is resolved.

Service targets and SLAs are based on the priority and service type of an
incident and generate certain notifications to keep support groups and the
Service Desk informed on how an issue is progressing. There are three service
types used in Incident Management: User Service Request, User Service
Restoration, and Infrastructure Event.

 

  •   User Service Restoration - These are break/fix issues initiated by a user

 

  •   Infrastructure Event - These are break/fix issues that are generated by a
technical system such as Patrol or Control-M.

 

  •   User Service Request - These are requests for something new such as having
new software loaded on a computer or requesting a cell phone.

The service type assigned to an incident is identified in the service type field
located on the classification tab when viewing an incident in Remedy.

 

 

 

      Page 49



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

The User Service Request and Infrastructure Event service types generate two
service targets; one for response and one for restoration. The User Service
Request service type generates one service target for response. Each target has
its own goal which is displayed in the SLM tab. The goal is based on the
priority of the incident which is outlined in detail below.

What Communications do Service Targets and SLAs Drive?

Service targets drive several communications in the form of pages and email
depending on the priority. The specifics for each target are outlined in detail
below.

Priority Weight Matrix

Priority is based on a selection of impact and urgency. The CAG/Parent
determines and has the final determination of the severity of the incident, i.e.
Critical/High/Medium/Low. The below weight matrix is administered behind the
scenes in Remedy to enable the 5 base service targets:

 

    

Impact

Priority Weight   

Excessive/Widespread

  

Significant/Large

  

Moderate/Limited

  

Minor/Localized

Matrix

  

100

  

9

  

7

  

1

Urgency

  Critical    100    Critical    High    High    High   High    50    Critical
   High    High    High   Medium    10    Critical    Medium    Medium    Medium
  Low    0    Critical    Low    Low    Low

Service Level Matrix

The Acknowledgement Response Time SLA represents the contractual commitment.
Acknowledgement Response Time Expectations and the Service Restoration
Expectations are considered a measure of user satisfaction. While these measures
are not defined as measurable SLAs, the standard of performance is to be
consistent with the six months up to and including the Spin.

 

Assigned Priority Level

  

Acknowledgement Response

Time SLA

  

Service Restoration Expectations

  

Priority Definition

Critical

  

100% within

20 minutes 24x7

   2 hours 24x7    Significant operational business impact is already realized
and immediate resolution is required to minimize effect of the incident

High

  

100% within

40 minutes 24x7

   4 hours 24x7    Business impact is imminent within 1-2 hours and expeditious
resolution is required to avoid affecting business operations

 

 

 

      Page 50



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

Assigned Priority Level

  

Acknowledgement Response

Time SLA

  

Service Restoration Expectations

  

Priority Definition

Medium

  

100% within

4 hours 24x7

   8 hours 24x7    Business impact is probable within 2-8 hours

Low

  

100% within

4 hours (M-F, 8-5pm)

   24 hours (M-F, 8-5pm)    Significant impact is unlikely to result within the
next 8-24 hours. The issue should be addressed during normal business hours

Service Requests

  

100% within

8 hours (M-F, 8-5pm)

   90% completed successfully by mutually agreed upon date   

 

 

 

      Page 51



--------------------------------------------------------------------------------

     TSA – Annex B            Transition Services Agreement Schedule of Services

 

12.5 Appendix 5: TSA Governance

Services defined in this TSA shall be governed by a joint LW/Spinco and
CAG/Parent Program Management Office. The TSA Board will be led by designated
LW/Spinco and CAG/Parent resources that will collaboratively facilitate the
governance process.

The TSA Governance Board will:

 

  •   Meet regularly (Biweekly initially)

 

  •   Review scorecard of agreed upon metrics through the duration of the TSA

 

  •   Serve as a point of escalation regarding services outlined in the schedule
of services

 

  •   Review TSA exit plans

 

  •   Jointly review, approve and prioritize work requests

 

  •   Resolve resource constraints in support approved work

Parties will define in Transition Planning escalation protocols to ensure
material issues are visible and satisfactorily resolved in a timely manner in
accordance with service level agreements.

 

 

 

      Page 52